


Exhibit 10.3












SECOND AMENDED AND RESTATED
TAX SHARING AGREEMENT

dated as of October 31, 2014

by and among

COMPUWARE CORPORATION
AND ITS AFFILIATES

and

COVISINT CORPORATION
AND ITS AFFILIATES




i

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I. Definitions2
Section 1.01Definitions.                                2
Section 1.02Internal References.                            12
ARTICLE II. Preparation and Filing of Tax Returns13
Section 2.01Compuware’s Responsibility.                        13
Section 2.02Covisint’s Responsibility.                            13
Section 2.03Manner of Tax Return Preparation.                        13
ARTICLE III. Liability for Taxes15
Section 3.01Covisint’s Liability for Taxes.                        15
Section 3.02Compuware’s Liability for Taxes.                        15
Section 3.03Taxes, Refunds and Credits.                        16
Section 3.04Payment of Tax Liability.                            16
Section 3.05Computation.                                16
ARTICLE IV. Deconsolidation Events16
Section 4.01Tax Allocations.                                16
Section 4.02Carrybacks.                                17
Section 4.03Continuing Covenants                            18
ARTICLE V. Distribution Taxes and Excess Loss Account18
Section 5.01Liability for Distribution Taxes.                        18
Section 5.02Continuing Covenants.                            20
Section 5.03Excess Loss Account.                            23
Section 5.04Tax Reporting of Distribution Taxes.                    23
Section 5.05Payment of Distribution Taxes.                        26
ARTICLE VI. Indemnification27
Section 6.01In General.                                27
Section 6.02Inaccurate, Incomplete or Untimely Information.                27
Section 6.03No Indemnification for Tax Items.                        27
ARTICLE VII. Payments28
Section 7.01Estimated Tax Payments.                            28
Section 7.02True-Up Payments.                            28
Section 7.03Redetermination Amounts.                            28
Section 7.04Payments of Refunds, Credits and Reimbursements.                29
Section 7.05Payments Under This Agreement.                        29
ARTICLE VIII. Tax Proceedings30
Section 8.01In General.                                30
Section 8.02Participation of Non-Controlling Party.                    30
Section 8.03Notice.                                    31
Section 8.04Control of Distribution Tax Proceedings.                    31
ARTICLE IX. Stock Options, Stock Appreciation Rights,
Etc.                        31
Section 9.01In General.                                32
Section 9.02[Intentionally Omitted.]                            32
Section 9.03Notices, Withholding, Reporting.                        32
Section 9.04Adjustments.                                32
ARTICLE X. Miscellaneous Provisions33
Section 10.01Effectiveness.                                33
Section 10.02Disclaimer of Damages                            33
Section 10.03Cooperation and Exchange of Information.                    33
Section 10.04Dispute Resolution.                            34
Section 10.05Notices.                                    34
Section 10.06Changes in Law.                                35

i

--------------------------------------------------------------------------------




Section 10.07Confidentiality and Privileged Matters.                    35
Section 10.08Successors.                                35
Section 10.09Affiliates.                                35
Section 10.10[Intentionally Omitted.]                            36
Section 10.11Entire Agreement.                            36
Section 10.12Governing Law and Jurisdiction.                        36
Section 10.13Counterparts.                                36
Section 10.14Binding Effect; Assignment                        36
Section 10.15Severability.                                37
Section 10.16No Third Party Beneficiaries.                        37
Section 10.17Failure or Indulgence not Waiver; Remedies Cumulative            37
Section 10.18Authority                                37
Section 10.19Setoff.                                    37
Section 10.20Other Remedies.                                37
Section 10.21Amendment.                                38
Section 10.22Construction                                38
Section 10.23Interpretation.                                38
Section 10.24Incorporation by Reference                        38







ii

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED
TAX SHARING AGREEMENT


This Second Amended and Restated Tax Sharing Agreement, dated as of October __,
2014, is effective as of the date hereof, by and among Compuware Corporation, a
Michigan corporation (“Compuware”), each Compuware Affiliate (as defined below),
Covisint Corporation, a Michigan corporation and currently a direct subsidiary
of Compuware (“Covisint”), and each Covisint Affiliate (as defined below) (the
“Effective Date”). Compuware, each Compuware Affiliate, Covisint, and each
Covisint Affiliate are sometimes referred to herein separately as a “Party” and
collectively as the “Parties”.
RECITALS
WHEREAS, in October 2013, Covisint sold 7.36 million shares of Covisint common
stock in Covisint’s initial public offering (the “IPO”, and the date on which
the IPO occurred, the “IPO Date”) pursuant to a Registration Statement on Form
S-1 (the “Registration Statement”) filed with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended;
WHEREAS, Compuware and Covisint entered into that certain Amended and Restated
Master Separation Agreement, dated as of May 13, 2013 (the “Amended and Restated
MSA”) to help delineate and define the relationship between the Parties after
such date, and addressing certain matters relating to the IPO, which Amended and
Restated MSA was amended by the First Amendment to the Amended and Restated MSA,
dated as of July 22, 2013 (the “First Amendment to the MSA”), and further
amended by the Second Amendment to the Amended and Restated MSA, dated as of
September 20, 2013 (the “Second Amendment to the MSA”), and then amended and
restated as of the date hereof (as so amended and restated, the “Master
Separation Agreement”);
WHEREAS, as of the date hereof, Compuware holds 31,384,920 shares of Covisint
common stock, representing approximately 82.1% of the combined voting power of
Covisint and approximately 82.1% of the value of Covisint;
WHEREAS, as of the date hereof, Compuware and its domestic subsidiaries are and
have been members of an Affiliated Group (as defined below), of which Compuware
is the common parent;
WHEREAS, Compuware intends to distribute all of its shares of Covisint common
stock to Compuware shareholders and to holders of restricted stock units related
to Compuware common stock (the “Distribution”) after the close of business on
October 31, 2014 (the “Distribution Date”);
WHEREAS, on the Distribution Date but immediately before the Distribution,
Compuware will own not less than 80.01% of the total issued and outstanding
shares of Covisint common stock;
WHEREAS, Compuware has requested from the IRS (as defined below), and the IRS
has issued to Compuware, a Ruling (as defined below) dated March 10, 2014, and a
Supplemental Ruling (as defined below) dated October 10, 2014, with respect to
the Distribution;
WHEREAS, Compuware and Covisint entered into a Termination of Intercompany
Agreements, effective as of October 31, 2014 (“Termination Agreement”),
terminating certain of the Intercompany Agreements;

1

--------------------------------------------------------------------------------




WHEREAS, pursuant to the Master Separation Agreement, Compuware and Covisint are
parties to that certain Tax Sharing Agreement dated as of January 1, 2013, as
amended and restated as of May 13, 2013, setting forth their agreement with
respect to certain tax matters (the “Amended Tax Sharing Agreement”); and
WHEREAS, in contemplation of the Distribution the Parties desire to amend and
restate the Amended Tax Sharing Agreement to reflect the terms and provisions
set forth below.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, for themselves and their respective successors
and assigns hereby covenant and agree to amend and restate the Amended Tax
Sharing Agreement in its entirety to reflect the following terms and provisions:
ARTICLE I.
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms have
the following meanings, applicable both to the singular and the plural forms of
the terms described. All capitalized terms not otherwise defined herein shall
have the meaning set forth in the Master Separation Agreement.
“Acquisition Agreement” has the meaning set forth in Section 6.5(c) of the Thoma
Bravo Agreement.
“ADADP” has the meaning set forth in Section 5.04(d)(i).
“ADSP” has the meaning set forth in Section 5.04(d)(i).
“Affiliate” means any corporation or other entity directly or indirectly
“controlled” by another corporation or entity where “control” means the
ownership of fifty percent (50%) or more of the ownership interests of such
corporation or other entity (by vote or value) or the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such corporation or other entity.
“Affiliated Group” means an affiliated group of corporations within the meaning
of section 1504(a) of the Code that files a consolidated return for United
States federal Income Tax purposes.
“After-Tax Amount” means any additional amount necessary to reflect the
hypothetical Tax consequences of the receipt or accrual of any payment required
to be made under this Agreement (including payment of an additional amount or
amounts hereunder and the effect of the deductions available for interest paid
or accrued and for Taxes such as state and local Income Taxes), determined by
using the highest applicable statutory corporate Income Tax rate (or rates, in
the case of an item that affects more than one Tax) for the relevant taxable
period (or portion thereof).
“Agreement” means this Second Amended and Restated Tax Sharing Agreement,
together with the Schedules hereto, as the same may be amended and supplemented
from time to time in accordance with the provisions hereof.
“Alternative Acquisition” means (i) a merger, consolidation, business
combination, recapitalization, reorganization or similar transaction or series
of related transactions involving Compuware pursuant to which the stockholders
of Compuware immediately preceding such transaction or series of transactions
hold, immediately following such transaction or series of transactions, less
than fifty percent (50%) of the aggregate equity interests (by vote or value) in
the surviving or resulting entity of such transaction or series of transactions
or any direct or indirect parent thereto or (ii) the acquisition by any Person
or group (including by way of a tender offer or an exchange offer or issuance by
Compuware), directly or indirectly, in a transaction or series of transactions,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing in excess of fifty percent (50%) of the voting power or value of
the shares of Compuware stock outstanding immediately prior to such transaction
or series of transactions; in each case, other than pursuant to the Thoma Bravo
Agreement.
“Amended and Restated MSA” has the meaning set forth in the Recitals to this
Agreement.
“Amended Tax Sharing Agreement” has the meaning set forth in the Recitals to
this Agreement.
“Audit” means any audit, assessment of Taxes, other examination by any Taxing
Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations.
“Carryback Period” has the meaning set forth in Section 4.02.
“Change in Law” means the issuance, modification or revocation of any provision
of the Code or Treasury Regulations, the issuance of a revenue ruling or other
published IRS guidance of general application or the receipt of a private letter
ruling from the IRS by Compuware.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor United States federal income tax law.
“Combined Return” means any Tax Return, other than with respect to United States
federal Income Taxes, filed on a consolidated, combined (including nexus
combination, worldwide combination, domestic combination, line of business
combination or any other form of combination) or unitary basis wherein Covisint
or one or more Covisint Affiliates join in the filing of such Tax Return (for
any taxable period or portion thereof) with Compuware or one or more Compuware
Affiliates. For purposes of clarity, a Combined Return includes such a Tax
Return for any tax period or portion thereof that includes the date of the
incorporation or organization of Covisint or a Covisint Affiliate or that begins
after such date and ends on or before January 1, 2013.
“Commission” has the meaning set forth in the Recitals to this Agreement.
“Compuware” has the meaning set forth in the preamble to this Agreement.
“Compuware Affiliate” means any corporation or other entity directly or
indirectly “controlled” by Compuware where “control” means the ownership of
fifty percent (50%) or more of the ownership interests of such corporation or
other entity (by vote or value) or the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
corporation or other entity, but at all times excluding Covisint or any Covisint
Affiliate.
“Compuware Business” means any business that is then conducted by Compuware and
described in its periodic filings with the Commission.
“Compuware Compensation Items” means (i) exercises of Options to purchase shares
of Compuware stock or stock of a Compuware Affiliate granted by Compuware or
such Compuware Affiliate, (ii) the lapse of any restrictions with respect to
shares of Compuware stock or stock of a Compuware Affiliate subject to a
substantial risk of forfeiture (within the meaning of section 83 of the Code)
granted by Compuware or such Compuware Affiliate, (iii) the disposition of
shares of Compuware stock or stock of a Compuware Affiliate acquired pursuant to
an option granted by Compuware or such Compuware Affiliate under an employee
stock purchase plan of Compuware or a Compuware Affiliate, (iv) the vesting or
settlement of restricted stock units or performance share units with respect to
shares of Compuware stock or stock of a Compuware Affiliate granted by Compuware
or such Compuware Affiliate, and (v) any other event resulting in recognition of
ordinary compensation income for United States federal Income Tax purposes to
the grantee service provider or a compensation deduction for United States
federal Income Tax purposes to the service recipient in respect of a grant of or
relating to Compuware stock or stock of a Compuware Affiliate granted by
Compuware or such Compuware Affiliate under any long term incentive or equity
compensation plan of Compuware or a Compuware Affiliate, as any such plan may be
amended from time to time. For purposes of clarity, items described in (i), (ii)
(iii), (iv) or (v) above that are also Covisint Compensation Items shall be
treated only as Covisint Compensation Items.
“Compuware Distribution Taxes” has the meaning set forth in Section 5.05(a) of
this Agreement.
“Compuware Group” means the Affiliated Group, or similar group of entities as
defined under corresponding provisions of the laws of other jurisdictions, of
which Compuware is the common parent corporation, and any corporation or other
entity that may be, may have been or may become a member of such group from time
to time, but excluding any member of the Covisint Group.
“Consolidated Return” means any Tax Return with respect to United States federal
Income Taxes filed on a consolidated basis wherein Covisint or one or more
Covisint Affiliates join in the filing of such Tax Return (for any taxable
period or portion thereof) with Compuware or one or more Compuware Affiliates.
For purposes of clarity, a Consolidated Return includes such a Tax Return for
any tax period or portion thereof that includes the date of the incorporation or
organization of Covisint or a Covisint Affiliate or that begins after such date
and ends on or before January 1, 2013.
“Controlling Party” has the meaning set forth in Section 8.01.
“Covisint” has the meaning set forth in the preamble to this Agreement.
“Covisint Affiliate” means any corporation or other entity directly or
indirectly “controlled” by Covisint at the time in question, where “control”
means the ownership of fifty percent (50%) or more of the ownership interests of
such corporation or other entity (by vote or value) or the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such corporation or other entity.
“Covisint Business” means the business presently conducted by Covisint as of
January 1, 2013, or, following the IPO Date, such business that is then
conducted by Covisint and described in the Registration Statement or its
periodic filings with the Commission.
“Covisint Business Records” has the meaning set forth in Section 10.03(b).
“Covisint Compensation Items” means (i) exercises of Options to purchase shares
of Compuware stock or Covisint stock, if purchased pursuant to an Option granted
by Compuware or Covisint to a Covisint Employee or Former Covisint Employee,
(ii) the lapse of any restrictions with respect to shares of Covisint stock
subject to a substantial risk of forfeiture (within the meaning of section 83 of
the Code), if such shares were granted by Covisint to a Covisint Employee or
Former Covisint Employee, (iii) the disposition of shares of Compuware stock or
Covisint stock acquired pursuant to an option granted to a Covisint Employee or
Former Covisint Employee under an employee stock purchase plan of Compuware or
Covisint, (iv) the vesting or settlement of restricted stock units or
performance share units with respect to Compuware stock or Covisint stock
granted by Compuware or Covisint to a Covisint Employee or Former Covisint
Employee, (v) the exercise of stock appreciation rights with respect to Covisint
stock granted by Covisint to a Covisint Employee or Former Covisint Employee,
and (vi) any other event resulting in recognition of ordinary compensation
income for United States federal Income Tax purposes to a Covisint Employee or
Former Covisint Employee or a compensation deduction for United States federal
Income Tax purposes to the service recipient in respect of a grant of or
relating to Covisint stock under any long term incentive or equity compensation
plan of Covisint, as any such plan may be amended from time to time.
“Covisint Employee” means any individual who is (a) either actively employed by
or then on a leave of absence or disability leave from Covisint or a Covisint
Affiliate, or (b) an employee or group of employees providing direct services to
the Covisint Business and designated by Compuware and Covisint as a Covisint
Employee, by mutual agreement, regardless of which entity actually employs such
individual or group. For the avoidance of doubt, (i) any employee of Compuware
who subsequently transfers employment to Covisint after January 1, 2013 shall be
treated as a Covisint Employee from the transfer forward, (ii) Covisint Employee
shall not include any employee of Compuware providing services to Compuware’s
Global Delivery Organization, and (iii) for purposes of Section 9.01(b) and
Section 9.01(c), the CEO of Compuware for the period from June 2011 through
January 1, 2013 shall be treated as a Covisint Employee with respect to Options
to acquire Covisint stock granted by Covisint on December 7, 2009, and
performance share units granted by Compuware on December 7, 2009.
“Covisint Group” means the Affiliated Group, or similar group of entities as
defined under corresponding provisions of the laws of other jurisdictions, of
which Covisint will be the common parent corporation immediately after a
Deconsolidation Event and including any corporation or other entity that may
become a member of such group from time to time.
“Covisint Separate Tax Assets” means the amount of Tax Assets that Covisint and
each Covisint Affiliate would have incurred or generated if they had filed a
consolidated return, combined return (including nexus combination, worldwide
combination, domestic combination, line of business combination or any other
form of combination), unitary return or a separate return, as the case may be,
separate from the members of the Compuware Group, for the relevant Tax period,
and such amount shall be computed by Compuware in the same manner, as
applicable, as taxable income that is taken into account for purposes of
calculating the Covisint Separate Tax Liability.
“Covisint Separate Tax Liability” means an amount equal to the Tax liability
that Covisint and each Covisint Affiliate would have incurred if they had filed
a consolidated return, combined return (including nexus combination, worldwide
combination, domestic combination, line of business combination or any other
form of combination), unitary return or a separate return, as the case may be,
separate from the members of the Compuware Group, for the relevant Tax period,
and such amount shall be computed by Compuware (A) in a manner consistent with
(i) general Tax accounting principles, (ii) the Code and the Treasury
Regulations, and (iii) past practice, if any, and (B) taking into account any
Covisint Separate Tax Assets attributable to any Tax period or portion thereof
beginning on or after January 1, 2013, but only if and to the extent that
Compuware has not previously compensated Covisint with respect to such Covisint
Separate Tax Assets pursuant to Section 3.03; provided, however, that, although
the Covisint Separate Tax Liability is to be computed on a hypothetical basis as
if Covisint and each Covisint Affiliate were separate from the members of the
Compuware Group, the fact that Covisint or any Covisint Affiliate is included in
a Consolidated Return or a Combined Return and the effect that such inclusion
has on the calculation of any Tax Item, shall nevertheless be taken into
account, as reasonably determined by Compuware, for purposes of computing the
Covisint Separate Tax Liability (for example, for purposes of calculating its
R&D credit, Covisint shall be entitled to its allocable share of the
consolidated R&D credit of the Compuware Group). For Compuware’s taxable year
including the Distribution Date, the calculation of the Covisint Separate Tax
Liability for purposes of Article III shall be determined without regard to the
deemed asset sale on account of the Section 336(e) Election and separately and
independently from the calculation of and liability for Distribution Taxes,
which shall be governed by Article V hereof. Notwithstanding the immediately
preceding sentence, the calculation of the Covisint Separate Tax Liability as
determined under Article III of this Agreement shall take into account and
include (without any duplication), Covisint’s deduction in connection with the
Section 336(e) Election of up to One Million One Hundred and Sixty Thousand
Dollars ($1,160,000) in capitalized expenditures for legal and accounting costs
with respect to the potential qualification of the Distribution as tax-free
under section 355 of the Code.
“Deconsolidation Event” means, with respect to Covisint and each Covisint
Affiliate, any event or transaction that causes Covisint and/or one or more
Covisint Affiliates to no longer be eligible to join with Compuware or one or
more Compuware Affiliates in the filing of a Consolidated Return or a Combined
Return.
“Distribution” has the meaning set forth in the Recitals hereto.
“Distribution Covenant Termination Event” means the earliest to occur of (i) the
effective time of the Merger, (ii) the closing of an Alternative Acquisition (A)
pursuant to an agreement for an Alternative Acquisition entered into in
connection with a termination of the Thoma Bravo Agreement pursuant to Section
8.1(c)(ii) thereof or (B) that results from a termination of the Thoma Bravo
Agreement pursuant to Section 8.1(d)(ii) thereof, or (iii) the receipt by
Covisint of a Distribution Covenant Termination Notice or a Restricted
Transaction Termination Notice.
“Distribution Covenant Termination Notice” means a notice to be provided by
Compuware to Covisint within ten (10) business days after (i) the effective time
of an Alternative Acquisition if Compuware determines in its reasonable judgment
that the Distribution fails to qualify as tax-free under section 355(a) of the
Code or (ii) a Final Determination that the Distribution fails to qualify as
tax-free under section 355(a) of the Code.
“Distribution Date” has the meaning set forth in the Recitals hereto.
“Distribution Taxes” means any (i) Taxes imposed on, or increase in Taxes
incurred by, Compuware or any Compuware Affiliate, or Covisint or any Covisint
Affiliate (without regard to whether such Taxes are offset or reduced by any Tax
Asset, Tax Item, or otherwise) resulting from, or arising in connection with,
the failure of the Distribution to qualify as a tax-free transaction under
section 355 of the Code (including any Tax resulting from the application of
section 355(d) or section 355(e) of the Code to the Distribution) or
corresponding provisions of the laws of any other jurisdictions, including any
Taxes attributable to the Section 336(e) Election (including, without
limitation, on account of any deferred revenue recognized in connection
therewith), and (ii) any Taxes of a Compuware shareholder (or former Compuware
shareholder) incurred as a result of being a shareholder of Compuware that are
required to be paid or reimbursed by Compuware or any Compuware Affiliate
pursuant to a Final Determination that the Distribution failed to qualify as a
tax-free transaction under section 355 of the Code or corresponding provisions
of the laws of any other jurisdictions (other than on account of the closing of
the Merger or the closing of an Alternative Acquisition (A) pursuant to an
agreement for an Alternative Acquisition entered into in connection with a
termination of the Thoma Bravo Agreement pursuant to Section 8.1(c)(ii) thereof
or (B) that results from a termination of the Thoma Bravo Agreement pursuant to
Section 8.1(d)(ii) thereof); provided that Compuware shall have vigorously
defended itself in any legal proceeding involving Taxes of a Compuware
shareholder resulting from, or arising in connection with, the failure of the
Distribution to qualify as a tax-free transaction under section 355 of the Code
or corresponding provisions of the laws of any other jurisdictions (other than
on account of the closing of the Merger or the closing of an Alternative
Acquisition (A) pursuant to an agreement for an Alternative Acquisition entered
into in connection with a termination of the Thoma Bravo Agreement pursuant to
Section 8.1(c)(ii) thereof or (B) that results from a termination of the Thoma
Bravo Agreement pursuant to Section 8.1(d)(ii) thereof). Any corporate Income
Tax referred to in the immediately preceding sentence shall be determined on a
“with and without” basis, by calculating the amount of the excess (if any) of
(a) the net amount of Taxes shown as due and payable on any applicable Tax
Return that reports taxable income or gain resulting from the Distribution
(including by reason of the Section 336(e) Election, as filed), over (b) the net
amount of Taxes that would be shown as due and payable on such Tax Return if it
were recalculated excluding any taxable income or gain resulting from the
Distribution (including by reason of the Section 336(e) Election), but in each
of (a) and (b), disregarding the amount of any Tax Benefit arising after the
Distribution from the Section 336(e) Election; provided that in the event such
Income Tax becomes due and payable as a result of an Audit for which an amended
Tax Return will not be filed, the parties shall determine the amount of any such
Income Tax on a basis consistent with the “with and without” methodology
described above. For the avoidance of doubt, Distribution Taxes shall not
include any Taxes the liability for which is otherwise determined in accordance
with Article III of this Agreement (as determined consistent with the definition
of a Covisint Separate Tax Liability), or allocated pursuant to Article IV of
this Agreement.
“Distribution Tax Reporting Notice” has the meaning set forth in Section 5.04(a)
of this Agreement.
“Effective Date” has the meaning set forth in the preamble to this Agreement.
“Estimated Tax Installment Date” means, with respect to United States federal
Income Taxes, the estimated Tax installment due dates prescribed in section
6655(c) of the Code and, in the case of any other Tax, means any other date on
which an installment payment of an estimated amount of such Tax is required to
be made.
“Excess Loss Account Tax Liability” has the meaning set forth in Section 5.03.
“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of: (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (ii) a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under sections 7121 or 7122 of the Code, or a comparable agreement
under the laws of other jurisdictions, which resolves the entire Tax liability
for any taxable period; (iii) any allowance of a refund or credit in respect of
an overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered by the jurisdiction imposing the Tax; or (iv) any
other final disposition, including by reason of the expiration of the applicable
statute of limitations.
“First Amendment to the MSA” has the meaning set forth in the Recitals to this
Agreement.
“Former Covisint Employee” means any individual, as designated by Compuware and
Covisint who, as of January 1, 2013 (a) was formerly employed by Covisint or a
Covisint Affiliate, or (b) was formerly an employee or service provider of
Compuware who solely provided direct services to the Covisint Business. For the
avoidance of doubt, Former Covisint Employee shall not include any Compuware
Employee providing services to Compuware’s Global Delivery Organization but may
include the CEO of Compuware for the period from June 2011 through January 1,
2013.
“Income Tax” means any United States federal, state, local or non-United States
Tax determined (in whole or in part) by reference to net income, net worth,
gross receipts or capital, or any Taxes imposed in lieu of such a tax. For the
avoidance of doubt, the term “Income Tax” includes any franchise tax or any
Taxes imposed in lieu of such a tax.
“Income Tax Return” means any Tax Return relating to any Income Tax.
“Independent Accountant” has the meaning set forth in Section 2.03(b).
“Independent Firm” has the meaning set forth in Section 10.04.
“IPO” has the meaning set forth in the Recitals to this Agreement.
“IPO Date” means the close of business on the date on which the IPO was
effected.
“IRS” means the United States Internal Revenue Service or any successor thereto,
including its agents, representatives, and attorneys.
“IRS Forms 8883” has the meaning set forth in Section 5.04(d)(iii).
“Joint Responsibility Item” means any Tax Item for which the non-Controlling
Party’s responsibility under this Agreement could exceed Fifty Thousand Dollars
($50,000), but not a Sole Responsibility Item.
“Master Separation Agreement” has the meaning set forth in the Recitals to this
Agreement.
“Merger” means the merger of Project Copper Merger Corp. with and into Compuware
pursuant to the terms of the Thoma Bravo Agreement.
“Non-Income Tax Return” means any Tax Return relating to any Tax other than an
Income Tax.
“Officer’s Certificate” means a letter executed by an officer of Compuware or
Covisint and provided to Tax Counsel as a condition for the issuance of a Tax
Opinion or Supplemental Tax Opinion.
“Option” means an option to acquire common stock, or other equity-based
incentives the economic value of which is designed to mirror that of an option,
including non-qualified stock options, discounted non-qualified stock options,
cliff options to the extent stock is issued or issuable (as opposed to cash
compensation), and tandem stock options to the extent stock is issued or
issuable (as opposed to cash compensation); provided that, for purposes of
clarity, such term shall not include a performance share unit.
“Original Master Separation Agreement” has the meaning set forth in the Recitals
to this Agreement.
“Owed Party” has the meaning set forth in Section 7.05.
“Owing Party” has the meaning set forth in Section 7.05.
“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.
“Payment Period” has the meaning set forth in Section 7.05(e).
“Person” means and includes any individual, firm, corporation, partnership
(including, without limitation, any limited, general or limited liability
partnership), company, limited liability company, trust, joint venture,
association, joint stock company, unincorporated organization or similar entity,
or any United States federal, state or local government or any court of
competent jurisdiction, administrative agency or commission or other domestic
governmental authority or instrumentality.
“Post-Deconsolidation Period” means any taxable period beginning after the date
of a Deconsolidation Event.
“Post-IPO Period” means any taxable period beginning after the IPO Date.
“Pre-Deconsolidation Period” means any taxable period beginning on or before the
date of a Deconsolidation Event.
“Registration Statement” has the meaning set forth in the Recitals to this
Agreement.
“Restricted Transaction Termination Date” means the earlier to occur of (i) the
receipt by Covisint of a Restricted Transaction Termination Notice or (ii) the
later of the two (2) year anniversary of (A) the termination of the Thoma Bravo
Agreement or (B) the termination of an agreement for an Alternative Acquisition
entered into in connection with a termination of the Thoma Bravo Agreement
pursuant to Section 8.1(c)(ii) or Section 8.1(d)(ii) thereof.
“Restricted Transaction Termination Notice” means a notice to be provided by
Compuware to Covisint within ten (10) business days of the closing of an
Alternative Acquisition if (i) no Distribution Covenant Termination Event has
occurred and (ii) Compuware determines, in its reasonable judgment, the
Distribution fails to qualify as tax-free under section 355(a) of the Code.
“Ruling” means (i) any private letter ruling issued by the IRS to Compuware in
connection with the Distribution in response to a request for such a private
letter ruling filed by Compuware (or any Compuware Affiliate) prior to the date
of the Distribution, and (ii) any similar ruling issued by any other Taxing
Authority addressing the application of a provision of the laws of another
jurisdiction to the Distribution.
“Ruling Documents” means (i) the request for a Ruling filed with the IRS,
together with any supplemental filings or other materials subsequently submitted
on behalf of Compuware, its Subsidiaries and shareholders to the IRS, the
appendices and exhibits thereto, and any Ruling issued by the IRS to Compuware
(or any Compuware Affiliate) in connection with the Distribution and (ii) any
similar filings submitted to, or rulings issued by, any other Taxing Authority
in connection with the Distribution.
“Section 336(e) Election” has the meaning set forth in Section 5.04(b) of this
Agreement.
“Second Amendment to the MSA” has the meaning set forth in the Recitals to this
Agreement.
“Sole Responsibility Item” means any Tax Item for which the non-Controlling
Party has the entire economic liability under this Agreement.
“Straddle IPO Period” means any taxable period beginning on or before the IPO
Date and ending after the IPO Date.
“Supplemental Ruling” means (i) any ruling (other than the Ruling) issued by the
IRS to Compuware in connection with the Distribution, and (ii) any similar
ruling issued by any other Taxing Authority addressing the application of a
provision of the laws of another jurisdiction to the Distribution.
“Supplemental Ruling Documents” means (i) the request for a Supplemental Ruling,
together with any supplemental filings or other materials subsequently
submitted, the appendices and exhibits thereto, and any Supplemental Rulings
issued by the IRS in connection with the Distribution and (ii) any similar
filings submitted to, or rulings issued by, any other Taxing Authority in
connection with the Distribution.
“Supplemental Tax Opinion” has the meaning set forth in Section 5.02(c).
“Taxes” means all United States federal, state, local or non-United States
taxes, charges, fees, duties, levies, imposts, rates or other assessments,
including income, gross receipts, modified gross receipts, business, net worth,
excise, property, sales, use, license, capital stock, transfer, franchise,
payroll, withholding, social security, value added or other taxes, (including
any interest, penalties or additions attributable thereto) and includes any
liability in respect of Taxes that arises by operation of law. A “Tax” shall
mean any one of such Taxes.
“Taxpayer” means any taxpayer and its Affiliated Group or similar group of
entities as defined under corresponding provisions of the laws of any other
jurisdiction of which a taxpayer is a member.
“Tax Asset” means any Tax Item that has accrued for Tax purposes, but has not
been realized during the taxable period in which it has accrued, and that could
reduce a Tax in another taxable period, including a net operating loss, net
capital loss, investment tax credit, foreign tax credit, charitable deduction or
credit related to alternative minimum tax or any other Tax credit.
“Tax Benefit” means a reduction in the Tax liability (or increase in refund or
credit or any item of deduction or expense) of a Taxpayer for any taxable
period. Except as otherwise provided in this Agreement, a Tax Benefit shall be
deemed to have been realized or received from a Tax Item in a taxable period
only if and to the extent that the Tax liability of the Taxpayer for such
period, after taking into account the effect of the Tax Item on the Tax
liability of such Taxpayer in the current period and all prior periods, is less
than it would have been had such Tax liability been determined without regard to
such Tax Item.
“Tax Counsel” means a nationally recognized law firm selected by Compuware to
provide a Tax Opinion.
“Tax Detriment” means an increase in the Tax liability (or reduction in refund
or credit or any item of deduction or expense) of a Taxpayer for any taxable
period. Except as otherwise provided in this Agreement, a Tax Detriment shall be
deemed to have been realized or incurred from a Tax Item in a taxable period
only if and to the extent that the Tax liability of the Taxpayer for such
period, after taking into account the effect of the Tax Item on the Tax
liability of such Taxpayer in the current period and all prior periods, is more
than it would have been had such Tax liability been determined without regard to
such Tax Item.
“Tax Item” means any item of income, gain, loss, deduction, expense or credit,
or other attribute that may have the effect of increasing or decreasing any Tax.
“Tax Opinion” means an opinion issued by Tax Counsel in connection with the
completion of the Distribution addressing certain United States federal Income
Tax consequences of the Distribution under section 355 of the Code.
“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated Tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.
“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or authority thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).
“Termination Agreement” has the meaning set forth in the Recitals to this
Agreement.
“Thoma Bravo Agreement” means the Agreement and Plan of Merger by and among
Project Copper Holdings, LLC, Project Copper Merger Corp., and Compuware, dated
as of September 2, 2014.
“Treasury Regulations” means the regulations, including temporary regulations or
any successor regulations promulgated under the Code, as amended from time to
time.
Section 1.02    Internal References. Unless the context indicates otherwise,
references to Articles, Sections and paragraphs shall refer to the corresponding
Articles, Sections and paragraphs in this Agreement, references to exhibits or
schedules shall refer to the corresponding exhibits or schedules in this
Agreement, and references to the Parties shall mean the Parties to this
Agreement.
ARTICLE II.    
PREPARATION AND FILING OF TAX RETURNS
Section 2.01    Compuware’s Responsibility. Subject to the other applicable
provisions of this Agreement, Compuware shall have sole and exclusive
responsibility for the preparation and filing of:
(a)    all Consolidated Returns and all Combined Returns for any taxable period;
(b)    all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to Compuware and/or any Compuware Affiliate for any
taxable period;
(c)    all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to Covisint and/or any Covisint Affiliate that are
required to be filed (taking into account any extension of time that has been
requested or received) on or prior to the IPO Date; and
(d)    all Non-Income Tax Returns with respect to Compuware, any Compuware
Affiliate, or the Compuware Business or any part thereof for any taxable period.
Section 2.02    Covisint’s Responsibility. Subject to the other applicable
provisions of this Agreement, Covisint shall have sole and exclusive
responsibility for the preparation and filing of:
(a)    all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to Covisint and/or any Covisint Affiliate that are
required to be filed (taking into account any extension of time that has been
requested or received) after the IPO Date; and
(b)    all Non-Income Tax Returns with respect to Covisint, any Covisint
Affiliate, or the Covisint Business or any part thereof for any taxable period;
provided that Covisint acknowledges that Compuware prepared and filed such
returns that were required to be filed (taking into account any extension of
time that has been requested or received) before January 1, 2013.
Subject to the other applicable provisions of this Agreement, Covisint hereby
irrevocably designates, and agrees to cause each Covisint Affiliate to so
designate, Compuware as its sole and exclusive agent and attorney-in-fact to
take such action (including execution of documents) as Compuware, in its sole
discretion, may deem appropriate in any and all matters (including Audits)
relating to any Tax Return described in Section 2.01.
Section 2.03    Manner of Tax Return Preparation.
(a)    Unless otherwise required by a Taxing Authority or by applicable law, the
Parties hereby agree to prepare and file all Tax Returns, and to take all other
actions, in a manner consistent with (1) this Agreement, (2) any Tax Opinion,
(3) any Supplemental Tax Opinion, (4) any Ruling, and (5) any Supplemental
Ruling. All Tax Returns shall be filed on a timely basis (taking into account
applicable extensions) by the Party responsible for filing such returns under
this Agreement.
(b)    Compuware shall have the exclusive right, in its sole discretion, with
respect to any Tax Return described in Section 2.01, to determine (1) the manner
in which such Tax Return shall be prepared and filed, including the elections,
method of accounting, positions, conventions and principles of taxation to be
used and the manner in which any Tax Item shall be reported, (2) whether any
extensions shall be requested, (3) the elections that will be made by Compuware,
any Compuware Affiliate, Covisint, and/or any Covisint Affiliate on such Tax
Return, (4) whether any amended Tax Returns shall be filed, (5) whether any
claims for refund shall be made, (6) whether any refunds shall be paid by way of
refund or credited against any liability for the related Tax, and (7) whether to
retain outside firms to prepare and/or review such Tax Returns; provided,
however, that Compuware shall consult with Covisint prior to changing any method
of accounting if such action would solely impact Covisint or Covisint
Affiliates. In the case of any Consolidated Return or Combined Return with
respect to a Straddle IPO Period or a Post-IPO Period that reports a Covisint
Separate Tax Liability or Covisint Separate Tax Assets or Taxes related to the
Covisint Business in excess of Two Hundred Fifty Thousand Dollars ($250,000),
Compuware shall provide to Covisint a pro forma draft of the portion of such Tax
Return that reflects the Covisint Separate Tax Liability or Covisint Separate
Tax Assets or Taxes related to the Covisint Business at least twenty-one
(21) days prior to the due date (with applicable extensions) for the filing of
such Tax Return for Covisint’s review and comment. Covisint shall provide its
comments to Compuware at least ten (10) days prior to the due date (with
applicable extensions) for the filing of such Tax Return. In the case of a
dispute regarding the reporting of any Tax Item on such Tax Return or the
requesting of a change of method of accounting that would solely impact Covisint
or Covisint Affiliates, which the Parties cannot resolve, Compuware and Covisint
shall jointly retain a nationally recognized accounting firm that is mutually
agreed upon by Compuware and Covisint (the “Independent Accountant”) to
determine whether the proposed reporting of Compuware or Covisint is more
appropriate. If Compuware and Covisint are unable to agree, the Independent
Accountant shall be Deloitte Tax LLP. The relevant Tax Item shall be reported in
the manner that the Independent Accountant determines is more appropriate, and
such determination shall be final and binding on Compuware and Covisint. If
Covisint has not provided its comments on the pro forma draft of the portion of
the Tax Return, or in the case of a dispute regarding the reporting of any Tax
Item, such dispute has not been resolved by the due date (with applicable
extension) for the filing of any Tax Return, Compuware shall file such Tax
Return reporting all Tax Items in the manner as originally set forth on the pro
forma draft of the portion of the Tax Return provided to Covisint; provided,
however, that Compuware agrees that it will thereafter file an amended Tax
Return, if necessary, reporting any disputed Tax Item in the manner determined
by the Independent Accountant, and any other Tax Item as agreed upon by
Compuware and Covisint. The fees and expenses incurred in retaining the
Independent Accountant shall be borne equally by Compuware and Covisint, except
that if the Independent Accountant determines that the proposed reporting of the
disputed Tax Item(s) submitted to the Independent Accountant for its
determination by a Party is frivolous, has not been asserted in good faith or
for which there is not substantial authority, one hundred percent (100%) of the
fees and expenses of the Independent Accountant shall be borne by such Party.
(c)    Covisint shall timely provide, in accordance with Compuware’s internal
tax return calendar, which will be provided to Covisint on a rolling one-year
schedule, all information necessary for Compuware to prepare all Tax Returns and
compute all estimated Tax payments (for purposes of Section 7.01). If Covisint
does not meet these deadlines, the Section 2.03(b) notice period to Covisint
shall be waived.
(d)    Section 5.04(c) shall govern the manner of Tax Return preparation with
respect to all Tax Returns of the Covisint Group reporting any Distribution
Taxes and any claims for refund with respect thereto.
ARTICLE III.    
LIABILITY FOR TAXES
Section 3.01    Covisint’s Liability for Taxes. Covisint and each Covisint
Affiliate shall be jointly and severally liable for the following Taxes, and
shall be entitled to receive and retain all refunds of Taxes previously incurred
by Covisint, any Covisint Affiliate, or the Covisint Business with respect to
such Taxes:
(a)    all Taxes with respect to Tax Returns described in Section 2.01(a) to the
extent that such Taxes are related to (i) the Covisint Separate Tax Liability,
or (ii) the Covisint Business, for any taxable period or portion thereof
beginning on or after January 1, 2013;
(b)    all Taxes with respect to Tax Returns described in Section 2.01(c);
(c)    all Taxes with respect to Tax Returns described in Section 2.02; and
(d)    all Taxes imposed by any Taxing Authority with respect to the Covisint
Business, Covisint or any Covisint Affiliate (other than in connection with the
required filing of a Tax Return described in Section 2.01(a), Section 2.01(c) or
Section 2.02) for any taxable period.
Section 3.02    Compuware’s Liability for Taxes. Compuware shall be liable for
the following Taxes, and shall be entitled to receive and retain all refunds of
Taxes previously incurred by Compuware, any Compuware Affiliate, or the
Compuware Business with respect to such Taxes:
(a)    except as provided in Section 3.01(a), all Taxes with respect to Tax
Returns described in Section 2.01(a);
(b)    all Taxes with respect to Tax Returns described in Section 2.01(b) or
Section 2.01(d); and
(c)    all Taxes imposed by any Taxing Authority with respect to Compuware, any
Compuware Affiliate, or the Compuware Business (other than in connection with
the required filing of a Tax Return described in Section 2.01(a), Section
2.01(b) or Section 2.01(d)) for any taxable period.
Section 3.03    Taxes, Refunds and Credits. Notwithstanding Section 3.01 and
Section 3.02, (i) Compuware shall be liable for all Taxes incurred by any Person
with respect to the Compuware Business for all periods and shall be entitled to
all refunds and credits of Taxes previously incurred by any Person with respect
to such Taxes, and (ii) Covisint and each Covisint Affiliate shall be jointly
and severally liable for all Taxes incurred by any Person with respect to the
Covisint Business for all periods and shall be entitled to all refunds and
credits of Taxes previously incurred by any Person with respect to such Taxes;
provided, however, that in the case of Taxes related to the Covisint Business as
set forth in Section 3.01(a), Covisint shall only be entitled to refunds to the
extent set forth in Section 3.01(a). Nothing in this Agreement shall be
construed to require compensation, by payment, credit, offset or otherwise, by
Compuware (or any Compuware Affiliate) to Covisint (or any Covisint Affiliate)
for any loss, deduction, credit or other Tax attribute arising in connection
with, or related to, Covisint, any Covisint Affiliate, or the Covisint Business,
that is shown on, or otherwise reflected with respect to, any Tax Return
described in Section 2.01; provided, however, that in the event the Covisint
Separate Tax Liability with respect to a particular taxable period or portion
thereof beginning on or after January 1, 2013 is less than zero (i.e., the
calculation results in Covisint Separate Tax Assets), Compuware shall pay to
Covisint an amount equal to the Tax Benefit that the Compuware Group recognizes
as a result of the Covisint Separate Tax Liability being less than zero for such
taxable period.
Section 3.04    Payment of Tax Liability. If one Party is liable or responsible
for Taxes, under Section 3.01 through Section 3.03, with respect to Tax Returns
for which another Party is responsible for filing, or with respect to Taxes that
are paid by another Party, then the liable or responsible Party shall pay the
Taxes (or a reimbursement of such Taxes) to the other Party pursuant to Section
7.05.
Section 3.05    Computation. In the case of any Consolidated Return or Combined
Return with respect to a Straddle IPO Period or a Post-IPO Period that reports a
Covisint Separate Tax Liability or Covisint Separate Tax Assets or Taxes related
to the Covisint Business in excess of Two Hundred Fifty Thousand Dollars
($250,000), Compuware shall provide Covisint with a written calculation in
reasonable detail (including, upon reasonable request, copies of all work sheets
and other materials used in preparation thereof) setting forth the amount of any
Covisint Separate Tax Liability or Covisint Separate Tax Assets or estimated
Covisint Separate Tax Liability (for purposes of Section 7.01) and any Taxes
related to the Covisint Business. Covisint shall have the right to review and
comment on such calculation. Any dispute with respect to such calculation shall
be resolved pursuant to Section 10.04; provided, however, that, notwithstanding
any dispute with respect to any such calculation, in no event shall any payment
attributable to the amount of any Covisint Separate Tax Liability or estimated
Covisint Separate Tax Liability be paid later than the date provided in ARTICLE
VII.
ARTICLE IV.    
DECONSOLIDATION EVENTS
Section 4.01    Tax Allocations. The Parties have set forth below how certain
Tax matters with respect to a Deconsolidation Event would be handled. This
ARTICLE IV does not apply to Distribution Taxes, which are addressed in ARTICLE
V below.
(d)    Allocation of Tax Items. In the case of a Deconsolidation Event, all Tax
computations for (1) any Pre-Deconsolidation Periods or portions thereof ending
on the date of the Deconsolidation Event and (2) the immediately following
taxable period of Covisint or any Covisint Affiliate, shall be made pursuant to
the principles of section 1.1502-76(b) of the Treasury Regulations or of a
corresponding provision under the laws of other jurisdictions, as reasonably
determined by Compuware, taking into account all reasonable suggestions made by
Covisint with respect thereto. In relation thereto, the Parties agree that in
applying the provisions of section 1.1502-76(b) of the Treasury Regulations or
of a corresponding provision under the laws of other jurisdictions, that no
election to ratably allocate Tax Items under section 1.1502-76(b)(2)(ii) of the
Treasury Regulations (or other similar elections under the laws of other
jurisdictions), shall be made.
(e)    Allocation of Tax Assets. In the case of a Deconsolidation Event,
Compuware shall determine the allocation of any Tax Assets among Compuware, each
Compuware Affiliate, Covisint, and each Covisint Affiliate and provide Covisint
a schedule setting forth the Tax Assets allocated to Covisint and each Covisint
Affiliate. Covisint shall have the right to comment on such allocation in the
same manner and to the same extent set forth in Section 2.03(b) and any dispute
regarding such allocation shall be handled in the same manner as set forth in
Section 2.03(b) (provided, however, for purposes of clarity, that such schedule
of allocated Tax Assets shall be provided to Covisint without regard to whether
such allocated Tax Assets exceed Two Hundred Fifty Thousand Dollars ($250,000)).
The Parties hereby agree that in the absence of controlling legal authority or
unless otherwise provided under this Agreement, Tax Assets shall be allocated to
the legal entity that is required under ARTICLE III to bear the liability for
the Tax associated with such Tax Asset, or in the case where no Party is
required hereunder to bear such liability, the Party that incurred the cost or
burden associated with the creation of such Tax Asset.
Section 4.02    Carrybacks.
(a)    In General. In the case of a Deconsolidation Event, Compuware agrees to
pay to Covisint the Tax Benefit from the use in any Pre-Deconsolidation Period
(the “Carryback Period”) of a carryback of any Tax Asset of Covisint or the
Covisint Group from a Post-Deconsolidation Period (other than a carryback of any
Tax Asset attributable to Distribution Taxes for which the liability is borne by
Compuware or any Compuware Affiliate). If subsequent to the payment by Compuware
to Covisint of the Tax Benefit of a carryback of a Tax Asset of Covisint or the
Covisint Group, there shall be a Final Determination that results in a decrease
(1) to the amount of the Tax Asset so carried back or (2) to the amount of such
Tax Benefit, Covisint shall repay to Compuware any amount that would not have
been payable to Covisint pursuant to this Section 4.02(a) had the amount of the
benefit been determined in light of these events. Nothing in this Section
4.02(a) shall require Compuware to file an amended Tax Return or claim for
refund of Income Taxes; provided, however, that Compuware shall use its
reasonable efforts to use any carryback of a Tax Asset of Covisint or the
Covisint Group that is carried back under this Section 4.02(a).
(b)    Net Operating Losses. In the case of a Deconsolidation Event,
notwithstanding any other provision of this Agreement, Covisint hereby expressly
agrees to elect (under section 172(b)(3) of the Code or applicable Treasury
Regulations and, to the extent feasible, any similar provisions of any state,
local or non-United States Tax law) to relinquish or cause an election to
relinquish to be made for any right to carry back net operating losses of
Covisint or the Covisint Group to any Pre-Deconsolidation Periods of Compuware
or the Compuware Group (in which event no payment shall be due from Compuware to
Covisint in respect of such net operating losses).
Section 4.03    Continuing Covenants. Each of Compuware (for itself and each
Compuware Affiliate) and Covisint (for itself and each Covisint Affiliate)
agrees (1) not to take any action reasonably expected to result in an increased
Tax liability to the other, a reduction in a Tax Asset of the other or an
increased liability to the other under this Agreement, and (2) to take any
action reasonably requested by the other that would reasonably be expected to
result in a Tax Benefit or avoid a Tax Detriment to the other; provided, in
either such case, that the taking or refraining to take such action does not
result in any additional cost not fully compensated for by the other Party or
any other adverse effect to such Party. The Parties hereby acknowledge that the
preceding sentence is not intended to limit, and therefore shall not apply to,
the rights of the Parties with respect to matters otherwise covered by this
Agreement. Covisint further agrees to cooperate in making elections that are
reasonably requested by Compuware with respect to any Consolidated Return.
ARTICLE V.    
DISTRIBUTION TAXES AND EXCESS LOSS ACCOUNT
Section 5.01    Liability for Distribution Taxes. In contemplation of the
Distribution, the Parties have set forth below how certain Tax matters with
respect to the Distribution will be handled.
(c)    Compuware’s Liability for Distribution Taxes. Notwithstanding Section
3.01 through Section 3.03, Compuware and each Compuware Affiliate shall be
jointly and severally liable for any Distribution Taxes, to the extent that such
Distribution Taxes are attributable to, caused by, or result from, one or more
of the following:
(i)    any action or omission by Compuware (or any Compuware Affiliate)
inconsistent with any information, covenant, representation, or material related
to Compuware, any Compuware Affiliate, or the Compuware Business in an Officer’s
Certificate, Tax Opinion, Supplemental Tax Opinion, Ruling Documents,
Supplemental Ruling Documents, Ruling, or Supplemental Ruling except where such
information, covenant, representation, or material was not previously disclosed
to Compuware (for the avoidance of doubt, disclosure of any action or fact that
is inconsistent with any information, covenant, representation, or material
submitted to Tax Counsel, the IRS, or other Taxing Authority, as applicable, in
connection with an Officer’s Certificate, Tax Opinion, Supplemental Tax Opinion,
Ruling Documents, Supplemental Ruling Documents, Ruling, or Supplemental Ruling
shall not relieve Compuware (or any Compuware Affiliate) of liability under this
Agreement unless such information, covenant, representation, or material was not
disclosed to Compuware before such submission);
(ii)    any action or omission by Compuware (or any Compuware Affiliate)
(including any act or omission that is in furtherance of, connected to, or part
of a plan or series of related transactions (within the meaning of section
355(e) of the Code)), including a cessation, transfer to Affiliates, or
disposition of its active trades or businesses, or a stock buyback or payment of
an extraordinary dividend by Compuware (or any Compuware Affiliate) following
the Distribution;
(iii)    any acquisition of any stock or assets of Compuware (or any Compuware
Affiliate) by one or more other Persons (other than Covisint or a Covisint
Affiliate) prior to or following the Distribution (including, for the avoidance
of doubt, pursuant to the Merger or the closing of an Alternative Acquisition
(A) pursuant to an agreement for an Alternative Acquisition entered into in
connection with a termination of the Thoma Bravo Agreement pursuant to Section
8.1(c)(ii) thereof or (B) that results from a termination of the Thoma Bravo
Agreement pursuant to Section 8.1(d)(ii) thereof, and by reason of the Section
336(e) Election);
(iv)    by reason of the Section 336(e) Election made in connection with the
Distribution on account of the closing of the Merger or the closing of an
Alternative Acquisition (A) pursuant to an agreement for an Alternative
Acquisition entered into in connection with a termination of the Thoma Bravo
Agreement pursuant to Section 8.1(c)(ii) thereof or (B) that results from a
termination of the Thoma Bravo Agreement pursuant to Section 8.1(d)(ii) thereof;
(v)    any issuance of stock by Compuware (or any Compuware Affiliate), or
change in ownership of stock in Compuware (or any Compuware Affiliate); or
(vi)    any transaction involving one of the parties listed on Schedule
5.01(a)(vi) that causes the Distribution to be taxable under section 355(e) of
the Code.
(d)    Covisint’s Liability for Distribution Taxes. Notwithstanding Section 3.01
through Section 3.03, Covisint and each Covisint Affiliate shall be jointly and
severally liable for any Distribution Taxes, to the extent that such
Distribution Taxes are attributable to, caused by, or result from, one or more
of the following:
(i)    any action or omission by Covisint (or any Covisint Affiliate) after the
Distribution at any time, that is inconsistent with any information, covenant,
representation, or material related to Covisint, any Covisint Affiliate, or the
Covisint Business in an Officer’s Certificate, Tax Opinion, Supplemental Tax
Opinion, Ruling Documents, Supplemental Ruling Documents, Ruling, or
Supplemental Ruling except where such information, covenant, representation, or
material was not previously disclosed to Covisint (for the avoidance of doubt,
disclosure by Covisint (or any Covisint Affiliate) to Compuware (or any
Compuware Affiliate) of any action or fact that is inconsistent with any
information, covenant, representation, or material submitted to Tax Counsel, the
IRS, or other Taxing Authority, as applicable, in connection with an Officer’s
Certificate, Tax Opinion, Supplemental Tax Opinion, Ruling Documents,
Supplemental Ruling Documents, Ruling, or Supplemental Ruling shall not relieve
Covisint (or any Covisint Affiliate) of liability under this Agreement unless
such information, covenant, representation, or material was not disclosed to
Covisint before such submission);
(ii)    any action or omission by Covisint (or any Covisint Affiliate) after the
date of the Distribution (including any act or omission that is in furtherance
of, connected to, or part of a plan or series of related transactions (within
the meaning of section 355(e) of the Code) occurring on or prior to the date of
the Distribution) including a cessation, transfer to affiliates or disposition
of the active trades or businesses of Covisint (or any Covisint Affiliate),
stock buyback or payment of an extraordinary dividend;
(iii)    any acquisition of any stock or assets of Covisint (or any Covisint
Affiliate) by one or more other Persons (other than Compuware or any Compuware
Affiliate) prior to or following the Distribution, except (1) if such stock of
Covisint is acquired from Compuware or the assets of Covisint are acquired as a
result of the sale or other disposition of such assets at the direction of
Compuware in connection with the Distribution or (2) by reason of the Section
336(e) Election made in connection with the Distribution on account of the
closing of the Merger or the closing of an Alternative Acquisition (A) pursuant
to an agreement for an Alternative Acquisition entered into in connection with a
termination of the Thoma Bravo Agreement pursuant to Section 8.1(c)(ii) thereof
or (B) that results from a termination of the Thoma Bravo Agreement pursuant to
Section 8.1(d)(ii) thereof; or
(iv)    any issuance of stock by Covisint (or any Covisint Affiliate) after the
Distribution, including any issuance pursuant to the exercise of employee stock
options or other employment related arrangements or the exercise of warrants, or
change in ownership of stock in Covisint (or any Covisint Affiliate) after the
Distribution.
(e)    Joint Liability for Remaining Distribution Taxes. Compuware shall be
liable for fifty percent (50%) and Covisint and each Covisint Affiliate shall be
jointly and severally liable for fifty percent (50%), of any Distribution Taxes
not otherwise allocated by Section 5.01(a) or Section 5.01(b).
Section 5.02    Continuing Covenants. Notwithstanding anything to the contrary
herein, the continuing covenants reflected in Section 5.02(a), (b), (c), (d),
(e) and (f) shall expire upon a Distribution Covenant Termination Event:
(a)    Covisint Restrictions. Covisint agrees that (1) it will take, or cause
any Covisint Affiliate to take, any action reasonably requested by Compuware in
order to enable Compuware to effectuate the Distribution and (2) it will not
take or fail to take, or permit any Covisint Affiliate to take or fail to take,
any action where such action or failure to act would be inconsistent with any
information, covenant, representation, or material that relates to facts or
matters related to Covisint (or any Covisint Affiliate) or within the control of
Covisint and is contained in an Officer’s Certificate, Tax Opinion, Supplemental
Tax Opinion, Ruling Documents, Supplemental Ruling Documents, Ruling, or
Supplemental Ruling (except where such information, covenant, representation, or
material was not previously disclosed to Covisint) other than as permitted by
Section 5.02(c). For this purpose an action is considered inconsistent with a
representation if the representation states that there is no plan or intention
to take such action. For the avoidance of doubt, Covisint and each Covisint
Affiliate will not be in violation of the covenants set forth in this section by
reason of taking any act (or refraining to act as) requested by Compuware in
writing (in accordance with the notice provisions of this Agreement) in
connection with the Merger, an Alternative Acquisition or this Agreement.
Covisint represents that, from October 2, 2014 through the end of the day on the
Distribution Date, Covisint has not entered into and will not enter into any
agreements, understandings, or arrangements or conduct any substantial
negotiations (within the meaning of section 1.355-7(h)(1) of the Treasury
Regulations) with any Person regarding an acquisition or potential acquisition
of Covisint after the Distribution that could result in the Distribution being
taxable under section 355(e) of the Code.
(b)    Compuware Restrictions. Compuware agrees that it will not take or fail to
take, or permit any Compuware Affiliate to take or fail to take, any action
where such action or failure to act would be inconsistent with any material,
information, covenant or representation that relates to facts or matters related
to Compuware (or any Compuware Affiliate) or within the control of Compuware and
is contained in an Officer’s Certificate, Tax Opinion, Supplemental Tax Opinion,
Ruling Documents, Supplemental Ruling Documents, Ruling, or Supplemental Ruling.
For this purpose an action is considered inconsistent with a representation if
the representation states that there is no plan or intention to take such
action. Notwithstanding the foregoing, Compuware shall be in compliance with
this provision in connection with any actions undertaken, or failure to take any
actions, required or reasonably necessary or appropriate in connection with the
transactions contemplated by the Thoma Bravo Agreement.
(c)    Certain Covisint Actions Following the Distribution. Covisint agrees
that, during the period from the Distribution Date until the Restricted
Transaction Termination Date, without first obtaining, at Covisint’s own
expense, either a supplemental opinion from Tax Counsel that such action will
not result in Distribution Taxes (a “Supplemental Tax Opinion”) or a
Supplemental Ruling that such action will not result in Distribution Taxes,
unless in any such case Compuware and Covisint agree otherwise, neither Covisint
nor any Covisint Affiliate shall (1) sell all or substantially all of the assets
of Covisint or any Covisint Affiliate or approve or allow the discontinuance,
cessation, or sale or other transfer (to an Affiliate or otherwise) of, or a
material change in, the business conducted by Covisint or any Covisint Affiliate
as of the date of the Distribution, (2) merge or consolidate Covisint or any
Covisint Affiliate with another entity, without regard to which Party is the
surviving entity or liquidate or partially liquidate, (3) transfer any assets of
Covisint in a transaction described in section 351 of the Code (other than a
transfer to a corporation that files a Consolidated Return with Covisint and
that is wholly-owned, directly or indirectly, by Covisint) or subparagraph
(C) or (D) of section 368(a)(1) of the Code, (4) issue stock of Covisint or any
Covisint Affiliate (or any instrument that is convertible or exchangeable into
any such stock) in an acquisition or public or private offering, (5) facilitate
or otherwise participate in any acquisition of stock in Covisint that would
result in any shareholder owning five percent (5%) or more of the outstanding
stock of Covisint, (6) amend its articles of incorporation (or other
organizational documents), or take any other action or approve or allow the
taking of any action, whether through a shareholder vote or otherwise, affecting
the voting rights of the stock of such party, (7) purchase, directly or through
any Affiliate, any of its outstanding stock after the Distribution, other than
through stock purchases meeting the requirements of section 4.05(1)(b) of
Revenue Procedure 96-30 (without regard to the effect of Revenue Procedure
2003-48 thereon), (8) approve or allow payment of any extraordinary
distributions with respect to, or redemptions of shares of any of, Covisint or a
Covisint Affiliate, or (9) take any action or permit any of its Affiliates to
take any action that, in the aggregate (taking into account other transactions
described in this Section 5.02(c)) would be reasonably likely to jeopardize the
tax-free status of the Distribution under section 355 of the Code (including
under section 355(d) or section 355(e) of the Code). Covisint (or any Covisint
Affiliate) shall only undertake any of such actions after Compuware’s receipt of
such Supplemental Tax Opinion or Supplemental Ruling and pursuant to the terms
and conditions of any such Supplemental Tax Opinion or Supplemental Ruling or as
otherwise consented to in writing in advance by Compuware. The Parties hereby
agree that they will act in good faith to take all reasonable steps necessary to
amend this Section 5.02(c), from time to time, by mutual agreement, to (i) add
certain actions to the list contained herein, or (ii) remove certain actions
from the list contained herein, in either case, in order to reflect any relevant
change in law, regulation or administrative interpretation occurring after the
date of this Agreement.
(d)    Notice of Specified Transactions. Not later than twenty (20) days prior
to entering into any oral or written contract or agreement, and not later than
five (5) days after it first becomes aware of any negotiations, plan or
intention (regardless of whether it is a Party to such negotiations, plan or
intention), regarding any of the transactions described in paragraph (c),
Covisint shall provide written notice of its intent to consummate such
transaction or the negotiations, plan or intention of which it becomes aware, as
the case may be, to Compuware.
(e)    Covisint Cooperation. Covisint agrees that, at the request of Compuware,
Covisint shall cooperate fully with Compuware to take any action necessary or
reasonably helpful to effectuate the Distribution, including seeking to obtain,
as expeditiously as possible, a Tax Opinion, Supplemental Tax Opinion, Ruling,
and/or Supplemental Ruling. Such cooperation shall include the execution of any
documents that may be necessary or reasonably helpful in connection with
obtaining any Tax Opinion, Supplemental Tax Opinion, Ruling, and/or Supplemental
Ruling (including any (i) power of attorney, (ii) Officer’s Certificate,
(iii) Ruling Documents, (iv) Supplemental Ruling Documents, and/or
(v) reasonably requested written representations confirming that (a) Covisint
has read the Officer’s Certificate, Ruling Documents, and/or Supplemental Ruling
Documents and (b) all information and representations, if any, relating to
Covisint, any Covisint Affiliate or the Covisint Business contained therein are
true, correct and complete in all material respects).
(f)    Earnings and Profits. If any Distribution Tax Reporting Notice indicates
that the Distribution shall be treated by the parties as a tax-free distribution
to Compuware and Compuware’s stockholders, Compuware will advise Covisint in
writing of any decrease in Compuware earnings and profits attributable to the
Distribution under section 312(h) of the Code on or before the first anniversary
of such Distribution Tax Reporting Notice; provided, however, that Compuware
shall provide Covisint with estimates of such amounts (determined in accordance
with past practice) prior to such anniversary as reasonably requested by
Covisint.
Section 5.03    Excess Loss Account. In connection with the Distribution,
notwithstanding Section 3.01 through Section 3.03, if the amount of any excess
loss account (as defined in sections 1.1502-19(a) and 1.1502-32(a)(3)(ii) of the
Treasury Regulations) in the stock of Covisint or any member of the Covisint
Group is required for any reason to be included in the consolidated United
States federal taxable income of Compuware or the Compuware Group, Covisint
shall pay to Compuware the After-Tax Amount of any Income Tax liability
resulting from such inclusion (including, for purposes of clarity, any Income
Tax liability resulting from the receipt of amounts under this Section 5.03)
(“Excess Loss Account Tax Liability”); provided that the amount of the Excess
Loss Account Tax Liability that Covisint is required to pay to Compuware
pursuant to this Section 5.03 shall not exceed the aggregate amount of payments
that Compuware has previously paid to Covisint for Tax Benefits recognized on
account of Covisint Separate Tax Assets pursuant to Section 3.03. The
computation of such Excess Loss Account Tax Liability shall be made in
accordance with the computational procedures of Section 3.05.
Section 5.04    Tax Reporting of Distribution Taxes.
(a)    Distribution Tax Reporting Notice. Compuware and Covisint agree that, in
the event of (i) the closing of the Merger or (ii) the closing of an Alternative
Acquisition (A) pursuant to an agreement for an Alternative Acquisition entered
into in connection with a termination of the Thoma Bravo Agreement pursuant to
Section 8.1(c)(ii) thereof or (B) that results from a termination of the Thoma
Bravo Agreement pursuant to Section 8.1(d)(ii) thereof, and unless a written
agreement between Compuware and Covisint to the contrary is entered into as a
result of a Change in Law occurring after the Distribution Date, Compuware and
Covisint will treat the Distribution as a taxable distribution by Compuware to
the Compuware shareholders (and will jointly elect with Covisint to cause the
Distribution to be taxable to Covisint pursuant to the Section 336(e) Election)
(defined below). So long as the Merger Agreement or an agreement for an
Alternative Acquisition entered into in connection with a termination of the
Thoma Bravo Agreement pursuant to Section 8.1(c)(ii) thereof or Section
8.1(d)(ii) thereof has not been terminated, the parties agree to pay estimated
taxes and to file Income Tax Returns on the basis that the Distribution will be
taxable. In the event the Thoma Bravo Agreement is terminated prior to the
closing of the Merger or any Alternative Acquisition referenced above is
terminated prior to the closing, the parties intend that the Distribution
qualify as a tax-free distribution under section 355 of the Code to Compuware
and its shareholders. In the event the Thoma Bravo Agreement is terminated or
any agreement for an Alternative Acquisition is terminated, as soon as
reasonably practicable after such termination, Compuware will deliver to
Covisint a notice setting forth the tax characterization of the Distribution,
determined in Compuware’s sole discretion and in accordance with applicable law
(taking into account the requirements for the Distribution to qualify as a
tax-free distribution under section 355 of the Code), which notice Compuware may
update and revise at such time and in such manner as reasonably determined by
Compuware (the “Distribution Tax Reporting Notice”). Following the receipt of
the Distribution Tax Reporting Notice, Covisint agrees that it will not take
(and it will cause the Covisint Affiliates to refrain from taking) any position
on a Tax Return that is inconsistent with the Distribution Tax Reporting Notice.
The Parties agree to cooperate to amend any Tax Returns as determined by
Compuware in its sole good-faith discretion to comply with any subsequent
Distribution Tax Reporting Notice delivered by Compuware.
(b)    Section 336(e). Notwithstanding anything in this Agreement to the
contrary, and in consideration of Compuware’s agreement to be liable to the
extent and as provided in Section 5.01(a) for Distribution Taxes resulting from
the Section 336(e) Election (as defined below), Compuware and Covisint shall
make an election under section 336(e) of the Code and the Treasury Regulations
promulgated thereunder and any corresponding or similar elections under state or
local tax law with respect to the Distribution, including similar elections for
any Covisint Affiliates with respect to which an election may be made under
section 336(e) of the Code, as appropriate (such elections collectively, the
“Section 336(e) Election”); provided, however, that if neither the Merger nor an
Alternative Acquisition (A) pursuant to an agreement for an Alternative
Acquisition entered into in connection with a termination of the Thoma Bravo
Agreement pursuant to Section 8.1(c)(ii) thereof or (B) that results from a
termination of the Thoma Bravo Agreement pursuant to Section 8.1(d)(ii) thereof
closes, then Compuware may only make the Section 336(e) Election (including on a
protective basis) if Compuware reasonably anticipates that such Section 336(e)
Election would result in a lower amount of Distribution Taxes than not making
such Section 336(e) Election. Each of Compuware and Covisint shall timely make
the Section 336(e) Election in accordance with section 1.336-2(h) of the
Treasury Regulations (and any corresponding provisions of state or local tax
law) when they file their respective consolidated United States federal income
Tax Returns for the taxable year of the Distribution (or at such different time
as may be provided in applicable rules, notices or regulations) if a
Deconsolidation Event has occurred before the Distribution, and, otherwise, such
election shall be made with the applicable Compuware Tax Return (i.e., a
Consolidated Return or Combined Return) (or at such different time as may be
provided in applicable rules, notices or regulations). The Parties shall
cooperate with each other to take all actions necessary and appropriate
(including filing Tax Returns, elections, and other documents as may be required
and retaining a copy of this Agreement pursuant to section 1.336-2(h) of the
Treasury Regulations) to effect and preserve timely elections in accordance with
section 336(e) of the Code and applicable Treasury Regulations and any
corresponding or similar elections under state or local tax law with respect to
Covisint and its United States subsidiaries. For the avoidance of doubt, this
Agreement is intended to constitute a written, binding agreement to make the
Section 336(e) Election within the meaning of section 1.336-2(h) of the Treasury
Regulations. Covisint shall not make any elections under section 338(g) of the
Code or any corresponding or similar elections under state or local tax law for
Covisint’s foreign subsidiaries.
(c)    Tax Returns. Compuware shall prepare any Consolidated Return or Combined
Return, which Tax Returns shall be governed by Section 2.01; provided that the
portion of such Tax Returns related to the Section 336(e) Election shall be
exclusively governed by this Section 5.04. The liability for Taxes on such
Consolidated Return or Combined Return shall be governed by Section 3.01
(modified as appropriate to address the liability for Distribution Taxes under
Section 5.01). Covisint shall prepare any Tax Returns of Covisint and the
Covisint Group that include any Distribution Taxes and any claims for refund
with respect thereto in accordance with the provisions of this Section 5.04 and
shall (i) provide to Compuware a copy of such Tax Returns at least thirty (30)
days prior to filing for Compuware’s review and comment and (ii) reflect on such
Tax Returns any comments made by Compuware that are consistent with the
provisions in this Section 5.04. For the avoidance of doubt, any positions
relating to the Section 336(e) Election shall be determined by Compuware in its
sole good-faith discretion regardless of whether such positions relate to a
consolidated or separate Tax Return. Covisint shall cooperate with Compuware in
connection with the preliminary calculation of any Distribution Taxes estimated
to be owing on a Tax Return of Covisint or the Covisint Group and Covisint shall
use its best efforts to cooperate so that such calculation can be completed no
later than five (5) business days following the Distribution Date.
(d)    Section 336(e) Election Determinations. The following provisions shall
control the preparation and determination of all amounts discussed herein with
respect to the Section 336(e) Election.
(i)    Unless otherwise directed by Compuware, for purposes of computing the
“aggregate deemed asset disposition price” (the “ADADP”) or “aggregate deemed
sales price” (the “ADSP”), as applicable, with respect to the assets of Covisint
and each applicable Covisint Affiliate in accordance with Sections 336(e) of the
Code and any corresponding or similar elections under state or local tax law for
purposes of the Section 336(e) Election, the fair market value of the Covisint
shares distributed to the Compuware shareholders in the Distribution shall be an
amount equal to the volume weighted average price of the Covisint shares on the
Distribution Date or the first trading day following the Distribution at
Compuware’s discretion.
(ii)    Within ninety (90) days after the Distribution, Compuware shall
determine in its sole discretion and shall prepare and deliver to Covisint a
calculation with supporting detail of (i) the amount of ADADP or ADSP, as
applicable, with respect to Covisint, (ii) the amount of any liabilities
reflected in the ADADP or ADSP that shall be treated as giving rise to a
deduction upon the deemed assumption of such liabilities, and (iii) any other
determinations made by Compuware related to the computation of the ADADP or ADSP
as reasonably requested by Covisint.
(iii)    Within one hundred twenty (120) days after the Distribution, Covisint
shall prepare and deliver to Compuware an asset allocation statement under
sections 336(e) of the Code (or successor form and any similar state, local or
foreign forms) for Covisint and each applicable Covisint Affiliate allocating
the ADADP or the ADSP, as applicable, with respect to the assets of Covisint and
each applicable Covisint Affiliate in accordance with sections 336(e) of the
Code and the Regulations and any corresponding or similar provisions under state
or local tax law (the “IRS Forms 8883”). Compuware shall provide its comments to
Covisint no later than thirty (30) days after receipt of such IRS Forms 8883. In
the case of a dispute regarding the allocation of ADADP or ADSP that the Parties
cannot resolve, such dispute shall be resolved promptly by the Independent
Accountant; provided, for the avoidance of doubt, that Covisint may only comment
on the allocation of the ADADP or the ADSP among the assets of Covisint and
shall have no input on other related determinations such as the total amount of
the ADADP or ADSP that will be allocated among the assets. The fees and expenses
incurred in retaining the Independent Accountant shall be borne equally by
Compuware and Covisint, except that if the Independent Accountant determines
that the dispute with respect to the IRS Forms 8883 submitted to the Independent
Accountant for its determination by a party is frivolous, has not been asserted
in good faith or for which there is not substantial authority, one hundred
percent (100%) of the fees and expenses of the Independent Accountant shall be
borne by such party.
(iv)    Within one hundred fifty (150) days after the Distribution, Compuware
will provide a computation of gain or loss with respect to Covisint and each
applicable Covisint Affiliate resulting from the Section 336(e) Election, based
on the determinations made above, and Compuware and Covisint will file their Tax
Returns consistent with such computation. Covisint shall provide Compuware with
any information necessary to make such computation.
Section 5.05    Payment of Distribution Taxes.
(a)    Changes in Distribution Tax Treatment. Notwithstanding Sections 3.01
through 3.03, if pursuant to the procedures set forth in Section 5.04(a), the
Distribution is being reported as a taxable transaction to Compuware and
Covisint and such Taxes are reported on a Consolidated Return or Combined
Return, then Compuware shall pay any Distribution Taxes for which Compuware is
liable under Section 5.01(a) or Section 5.01(c) (the “Compuware Distribution
Taxes”); it being acknowledged and agreed by the Parties that Compuware is
liable to the extent and as provided in Section 5.01(a) for Distribution Taxes
resulting from the Section 336(e) Election. If, however, the Distribution is
reported as a taxable transaction to Compuware and Covisint and such
Distribution Taxes are not reported on a Consolidated Return or Combined Return,
but rather are reported on a Tax Return of the Covisint Group and are required
to be paid by Covisint (i.e., deconsolidation treatment), Compuware will
determine in its sole good-faith discretion the appropriate procedure for
remitting such Taxes including whether Compuware is permitted to remit such
Taxes directly to the applicable Taxing Authority on behalf of Covisint. If it
is determined that Covisint is required to pay such Taxes directly to the Taxing
Authority, Compuware shall fund an amount equal to the Compuware Distribution
Taxes to Covisint to be remitted by Covisint to the applicable Taxing Authority.
Such funding shall occur on the later of (i) two (2) business days prior to the
due date for such Distribution Taxes (giving effect to valid extensions for the
payment of such Taxes) or due date for estimated payment for Distribution Taxes
or (ii) the date on which such Compuware Distribution Taxes are refunded or
credited to Compuware if previously paid by Compuware to the applicable Taxing
Authority. If any subsequent Distribution Tax Reporting Notice indicates that
the Distribution shall be treated by the parties as a tax-free distribution to
Compuware and such Distribution Taxes were reported and paid by Covisint to the
applicable Taxing Authority in connection with a Tax Return of the Covisint
Group, Covisint shall promptly initiate and diligently pursue a claim for a
refund of any such Distribution Taxes paid and shall pay to Compuware, within
two (2) business days after receipt of any such refund, an amount equal to any
refunded Distribution Taxes previously funded by Compuware to Covisint.
Compuware will determine in its sole good-faith discretion the most efficient
method to fund the Compuware Distribution Taxes to Covisint if so required and
for the return of any Tax refund attributable thereto, and Compuware and
Covisint agree not to treat any such payments as giving rise to a deduction for
United States federal income tax purposes.
(b)    No Duplicative Payments; Intent. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. Notwithstanding Sections 3.01 through
3.03 of this Agreement, the Party responsible for Distribution Taxes under
Section 5.01 will fund the payment when due and will be reimbursed for any such
payment in the event such Distribution Taxes are determined not to be owed when
such Distribution Taxes are refunded. The provisions of this Agreement,
including, but not limited to, Section 5.05(a), shall be construed in the
appropriate manner so that such intentions are realized.


ARTICLE VI.    
INDEMNIFICATION
Section 6.01    In General. Compuware and each member of the Compuware Group
shall jointly and severally indemnify Covisint, each Covisint Affiliate, and
their respective directors, officers and employees, and hold them harmless from
and against any and all Taxes or Tax deficiencies for which Compuware or any
Compuware Affiliate is liable under this Agreement and any loss, cost, damage or
expense, including reasonable attorneys’ fees and costs, that are attributable
to, or results from, the failure of Compuware, any Compuware Affiliate or any
director, officer or employee to make any payment required to be made under this
Agreement. Covisint and each member of the Covisint Group shall jointly and
severally indemnify Compuware, each Compuware Affiliate, and their respective
directors, officers and employees, and hold them harmless from and against any
and all Taxes or Tax deficiencies for which Covisint or any Covisint Affiliate
is liable under this Agreement and any loss, cost, damage or expense, including
reasonable attorneys’ fees and costs, that is attributable to, or results from,
the failure of Covisint, any Covisint Affiliate or any director, officer or
employee to make any payment required to be made under this Agreement.
Section 6.02    Inaccurate, Incomplete or Untimely Information. Compuware and
each member of the Compuware Group shall jointly and severally indemnify
Covisint, each Covisint Affiliate, and their respective directors, officers and
employees, and hold them harmless from and against any loss, cost, damage, fine,
penalty, or other expense of any kind attributable to the failure or negligence
of Compuware or any Compuware Affiliate in supplying Covisint or any Covisint
Affiliate with inaccurate, incomplete or untimely information, in connection
with the preparation of any Tax Return. Covisint and each member of the Covisint
Group shall jointly and severally indemnify Compuware, each Compuware Affiliate,
and their respective directors, officers and employees, and hold them harmless
from and against any loss, cost, damage, fine, penalty, or other expense of any
kind attributable to the failure or negligence of Covisint or any Covisint
Affiliate in supplying Compuware or any Compuware Affiliate with inaccurate,
incomplete or untimely information, in connection with the preparation of any
Tax Return.
Section 6.03    No Indemnification for Tax Items. Nothing in this Agreement
shall be construed as a guarantee of the existence or amount of any loss,
credit, carryforward, basis or other Tax Item, whether past, present or future,
of Compuware, any Compuware Affiliate, Covisint or any Covisint Affiliate. In
addition, for the avoidance of doubt, for purposes of determining any amount
owed between the Parties hereto, all such determinations shall be made without
regard to any financial accounting tax asset or liability or other financial
accounting items.
ARTICLE VII.    
PAYMENTS
Section 7.01    Estimated Tax Payments. Not later than three (3) days prior to
each Estimated Tax Installment Date with respect to a taxable period for which a
Consolidated Return or a Combined Return will be filed, Covisint shall pay to
Compuware on behalf of the Covisint Group an amount equal to the amount of any
estimated Excess Loss Account Tax Liability (if Compuware has provided written
notice to Covisint setting forth such estimated Excess Loss Account Tax
Liability as set forth below in this Section 7.01) and any estimated Covisint
Separate Tax Liability that Covisint otherwise would have been required to pay
to a Taxing Authority on such Estimated Tax Installment Date. Not later than
seven (7) days prior to each such Estimated Tax Installment Date, Compuware
shall provide Covisint with a written notice setting forth the amount payable by
Covisint in respect of any estimated Excess Loss Account Tax Liability (if then
reasonably determinable, and if not then reasonably determinable, then as soon
as reasonably practicable thereafter) and such estimated Covisint Separate Tax
Liability and a calculation of such amounts. In addition, within fifteen (15)
days following the closing of the Merger or the closing of an Alternative
Acquisition (A) pursuant to an agreement for an Alternative Acquisition entered
into in connection with a termination of the Thoma Bravo Agreement pursuant to
Section 8.1(c)(ii) thereof or (B) that results from a termination of the Thoma
Bravo Agreement pursuant to Section 8.1(d)(ii) thereof, Compuware shall provide
Covisint with a written notice setting forth the estimated Covisint Separate Tax
Liability relating to amounts payable under Article III of this Agreement and a
calculation of such amount, with any amount payable relating thereto to be
treated as an interim true-up payment and paid in accordance with the terms of
Section 7.02.
Section 7.02    True-Up Payments. Not later than ten (10) business days after
receipt of any Excess Loss Account Tax Liability computation pursuant to Section
5.03 or Covisint Separate Tax Liability computation pursuant to Section 3.05,
Covisint shall pay to Compuware, or Compuware shall pay to Covisint, as
appropriate, an amount equal to the difference, if any, between (i) the sum of
any Excess Loss Account Tax Liability and the Covisint Separate Tax Liability
with respect to such period and (ii) the aggregate amount paid by Covisint with
respect to such period under Section 7.01.
Section 7.03    Redetermination Amounts. In the event of a redetermination of
any Tax Item reflected on any Consolidated Return or Combined Return (other than
Tax Items relating to Distribution Taxes), as a result of a refund of Taxes
paid, a Final Determination or any settlement or compromise with any Taxing
Authority that in any such case would affect the Excess Loss Account Tax
Liability or the Covisint Separate Tax Liability, Compuware shall prepare a
revised pro forma Tax Return in accordance with Section 2.03(b) (but without
regard to whether the Excess Loss Account Tax Liability or Covisint Separate Tax
Liability exceeds the threshold dollar amount set forth in Section 2.03(b)) for
the relevant taxable period reflecting the redetermination of such Tax Item as a
result of such refund, Final Determination, settlement or compromise. Covisint
shall pay to Compuware, or Compuware shall pay to Covisint, as appropriate, an
amount equal to the difference, if any, between the Excess Loss Account Tax
Liability or Covisint Separate Tax Liability, as applicable, reflected on such
revised pro forma Tax Return and the Excess Loss Account Tax Liability or
Covisint Separate Tax Liability, as applicable, for such period as originally
computed pursuant to this Agreement.
Section 7.04    Payments of Refunds, Credits and Reimbursements. If one Party
receives a refund or credit of any Tax to which the other Party is entitled
pursuant to Section 3.03, the Party receiving such refund or credit shall pay to
the other Party the amount of such refund or credit pursuant to Section 7.05
less any Taxes payable by the recipient as a result of receiving such refund or
credit. If one Party pays a Tax with respect to which the other Party is liable
or responsible pursuant to Section 3.01 through Section 3.03, then the liable or
responsible Party shall pay to the other Party the amount of such Tax pursuant
to Section 7.05.
Section 7.05    Payments Under This Agreement. In the event that one Party (the
“Owing Party”) is required to make a payment to another Party (the “Owed Party”)
pursuant to this Agreement, then such payments shall be made according to this
Section 7.05. For purposes of this Agreement, and solely with respect to
payments made prior to the Distribution, a “payment” by an Owing Party to an
Owed Party shall be treated as having been made upon an offset of intercompany
account(s) of amounts otherwise owing by the Owed Party to the Owing Party in
accordance with the Parties’ general practice of offsetting intercompany
account(s); provided that the Owing Party shall provide prompt notice of such
offset to the Owed Party with sufficient detail of the intercompany account(s)
being offset.
(a)    In General. All payments shall be made to the Owed Party or to the
appropriate Taxing Authority as specified by the Owed Party within the time
prescribed for payment in this Agreement, or if no period is prescribed, within
ten (10) days after delivery of written notice of payment owing together with a
computation of the amounts due.
(b)    Treatment of Payments. Unless otherwise required by any Final
Determination, the Parties agree that any payments made by one Party to another
Party pursuant to this Agreement (other than (i) payments for the Covisint
Separate Tax Liability for any Post-Deconsolidation Period, (ii) payments of
interest pursuant to Section 7.05(e), and (iii) payments of After-Tax Amounts
pursuant to Section 7.05(d)) shall be treated for all Tax and financial
accounting purposes as nontaxable payments (dividend distributions or capital
contributions, as the case may be) made immediately prior to the Deconsolidation
Event and, accordingly, as not resulting in the recognition of taxable income by
the recipient or as deductible by the payor.
(c)    Prompt Performance. All actions required to be taken (including payments)
by any Party under this Agreement shall be performed within the time prescribed
for performance in this Agreement, or if no period is prescribed, such actions
shall be performed promptly.
(d)    After-Tax Amounts. If pursuant to a Final Determination it is determined
that the receipt or accrual of any payment made under this Agreement (other than
payments of interest pursuant to Section 7.05(e), payments to fund or refund
Compuware Distribution Taxes to or from Covisint pursuant to Section 5.04(a),
whether or not pursuant to a Final Determination) results in any Tax, the Party
making such payment shall be liable for (i) the After-Tax Amount with respect to
such payment and (ii) interest at the rate described in Section 7.05(e) on the
amount of such Tax from the date such Tax accrues through the date of payment of
such After-Tax Amount. A Party making a demand for a payment pursuant to this
Agreement and for a payment of an After-Tax Amount with respect to such payment
shall separately specify and compute such After-Tax Amount. However, a Party may
choose not to specify an After-Tax Amount in a demand for payment pursuant to
this Agreement without thereby being deemed to have waived its right
subsequently to demand an After-Tax Amount with respect to such payment.
(e)    Interest. Payments pursuant to this Agreement that are not made within
the period prescribed in this Agreement (the “Payment Period”) shall bear
interest for the period from and including the date immediately following the
last date of the Payment Period through and including the date of payment at a
per annum rate equal to the prime rate as published in The Wall Street Journal
on the last day of such Payment Period. Such interest will be payable at the
same time as the payment to which it relates and shall be calculated on the
basis of a year of three hundred sixty-five (365) days and the actual number of
days for which due.
ARTICLE VIII.    
TAX PROCEEDINGS
Section 8.01    In General. Except as otherwise provided in this Agreement,
(i) with respect to Tax Returns described in Section 2.01(a), Section 2.01(b),
or Section 2.01(d), Compuware and (ii) with respect to Tax Returns described in
Section 2.01(c) or Section 2.02, Covisint (in either case, the “Controlling
Party”), shall have the exclusive right, in its sole discretion, to control,
contest, and represent the interests of Compuware, any Compuware Affiliate,
Covisint, and/or any Covisint Affiliate in any Audit relating to such Tax Return
and to resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Audit. The
Controlling Party’s rights shall extend to any matter pertaining to the
management and control of an Audit, including execution of waivers, choice of
forum, scheduling of conferences and the resolution of any Tax Item. Any costs
incurred in handling, settling, or contesting an Audit shall be borne by the
Controlling Party.
Section 8.02    Participation of Non-Controlling Party. Except as otherwise
provided in Section 8.04, the non-Controlling Party shall have control over
decisions to resolve, settle or otherwise agree to any deficiency, claim or
adjustment with respect to any Sole Responsibility Item (other than any Sole
Responsibility Item with respect to Taxes for which Covisint and each Covisint
Affiliate are jointly and severally liable under Section 3.01(a), in which case
Covisint shall have the right to participate in, but not control, the Audit
solely with respect to such Sole Responsibility Item). Except as otherwise
provided in Section 8.04, the Controlling Party and the non-Controlling Party
shall have joint control over decisions to resolve, settle or otherwise agree to
any deficiency, claim or adjustment with respect to any Joint Responsibility
Item (other than any Sole Responsibility Item with respect to Taxes for which
Covisint and each Covisint Affiliate are jointly and severally liable under
Section 3.01(a), in which case Covisint shall have the right to participate in,
but not have joint control, the Audit solely with respect to such Sole
Responsibility Item). Except as otherwise provided in Section 8.04, the
Controlling Party shall not settle any Audit it controls concerning a Tax Item
on a basis that would reasonably be expected to adversely affect the
non-Controlling Party by at least Fifty Thousand Dollars ($50,000) without
obtaining such non-Controlling Party’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed if failure to consent would
adversely affect the Controlling Party.
Section 8.03    Notice. Within ten (10) business days after a Party becomes
aware of the existence of a Tax issue that may give rise to an indemnification
obligation under this Agreement, such Party shall give prompt notice to the
other Party of such issue (such notice shall contain factual information, to the
extent known, describing any asserted tax liability in reasonable detail), and
shall promptly forward to the other Party copies of all notices and material
communications with any Taxing Authority relating to such issue. Notwithstanding
any provision in Section 10.17 to the contrary, if a Party fails to provide the
other Party notice as required by this Section 8.03, and the failure results in
a detriment to the other Party then any amount that the other Party is otherwise
required to pay pursuant to this Agreement shall be reduced by the amount of
such detriment.
Section 8.04    Control of Distribution Tax Proceedings. Compuware shall have
the exclusive right, in its sole discretion, to control and contest any Audits
relating to Distribution Taxes and to resolve, settle or agree to any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Audit; provided, however, that Compuware shall
not settle any such audit with respect to Distribution Taxes with a Taxing
Authority that would reasonably be expected to result in a material Tax cost to
Covisint or any Covisint Affiliate, without the prior consent of Covisint, which
consent shall not be unreasonably withheld, conditioned or delayed. Compuware’s
rights shall extend to any matter pertaining to the management and control of
such Audit, including execution of waivers, choice of forum, scheduling of
conferences and the resolution of any Tax Item; provided, however, that to the
extent that Covisint is obligated to bear at least fifty percent (50%) of the
liability for any Distribution Taxes under Section 5.01, Compuware and Covisint
shall have joint control over decisions to resolve, settle or otherwise agree to
any deficiency, claim or adjustment. Covisint may assume sole control of any
Audits relating to Distribution Taxes if it acknowledges in writing that it has
sole liability for any Distribution Taxes under Section 5.01 that might arise in
such Audit and can demonstrate to the reasonable satisfaction of Compuware that
it can satisfy its liability for any such Distribution Taxes. If Covisint is
unable to demonstrate to the reasonable satisfaction of Compuware that it will
be able to satisfy its liability for such Distribution Taxes, but acknowledges
in writing that it has sole liability for any Distribution Taxes under Section
5.01, Covisint and Compuware shall have joint control over the Audit.
Notwithstanding this Section 8.04, Compuware shall have the exclusive right, in
its sole discretion, to control and contest any Audits to the extent relating to
the Section 336(e) Election and to resolve, settle, or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Audit to the extent relating to the Section 336(e) Election;
provided Covisint may participate in any such Audit; and provided, further, that
to the extent that any such Audits relate to the allocation in the asset
allocation statement described in Section 5.04(d)(iii) hereof (and for the
avoidance of doubt, not to the computation of the ADADP or ADSP by Compuware),
Compuware shall not compromise or settle an issue without the prior written
consent of Covisint, which shall not be unreasonably withheld, conditioned or
delayed.
ARTICLE IX.    
STOCK OPTIONS, STOCK APPRECIATION RIGHTS, ETC.
Section 9.01    In General.
(c)    Except as set forth in Section 9.01(b) and Section 9.01(c), the Parties
hereto agree that Compuware shall be entitled to any Tax Benefit arising by
reason of any Compuware Compensation Items. The Parties hereto agree (i) to
report all Tax deductions with respect to such Compuware Compensation Items
consistently with this Section 9.01(a), to the extent permitted by the Tax law,
and (ii) that, so long as Covisint continues to be a member of the Affiliated
Group of which Compuware is the common parent, such Tax deductions shall not be
considered Tax deductions of Covisint or any Covisint Affiliate for purposes of
computing the Covisint Separate Tax Liability or Covisint Separate Tax Assets or
Taxes related to the Covisint Business.
(d)    The Parties hereto agree that, so long as Covisint continues to be a
member of the Affiliated Group of which Compuware is the common parent, Covisint
shall be entitled to any Tax Benefit arising by reason of any Covisint
Compensation Items. The Parties hereto agree (i) to report all Tax deductions
with respect to such Covisint Compensation Items consistently with this Section
9.01(b), to the extent permitted by the Tax law, and (ii) that such Tax
deductions shall be considered Tax deductions of Covisint or any Covisint
Affiliate for purposes of computing the Covisint Separate Tax Liability or
Covisint Separate Tax Assets or Taxes related to the Covisint Business.
(e)    The Parties hereto agree that, once Covisint ceases to be a member of the
Affiliated Group of which Compuware is the common parent, Covisint shall be
entitled to any Tax Benefit arising by reason of any Covisint Compensation
Items. The Parties hereto agree to report all Tax deductions with respect to
such Covisint Compensation Items consistently with this Section 9.01(c), to the
extent permitted by the Tax law.
Section 9.02    [Intentionally Omitted.]
Section 9.03    Notices, Withholding, Reporting. Compuware shall promptly notify
Covisint of any post-Deconsolidation Event action giving rise to income to any
Covisint Employee or Former Covisint Employee in connection with Covisint
Compensation Items related to Options, stock, restricted stock units,
performance share units, or, options under employee stock purchase plans, in
each case with respect to Compuware stock, if Compuware has knowledge of such
action. If required by the Tax law, Covisint shall withhold applicable Taxes and
satisfy applicable Tax reporting obligations in connection therewith. If Section
9.01(c) applies, then Covisint shall promptly notify Compuware of any
post-Deconsolidation Event action giving rise to income to any Covisint Employee
or Former Covisint Employee in connection with Covisint Compensation Items
related to Compuware Options, Compuware stock, Compuware performance share
units, Compuware restricted stock units, or options under Compuware’s employee
stock purchase plans, if Covisint has knowledge of such action.  If required by
the Tax law, Compuware shall withhold applicable Taxes and satisfy applicable
Tax reporting obligations in connection therewith.
Section 9.04    Adjustments. If Covisint or any Covisint Affiliate as a result
of a Final Determination or any settlement or compromise with any Taxing
Authority receives any Tax Benefit to which Compuware is entitled under Section
9.01, Covisint shall pay the amount of such Tax Benefit to Compuware. If
Compuware or any Compuware Affiliate as a result of a Final Determination or any
settlement or compromise with any Taxing Authority receives any Tax Benefit to
which Covisint is entitled under Section 9.01, Compuware shall pay the amount of
such Tax Benefit to Covisint.
ARTICLE X.    
MISCELLANEOUS PROVISIONS
Section 10.01    Effectiveness. This Agreement shall become effective upon
execution of the Parties hereto.
Section 10.02    Disclaimer of Damages. IN NO EVENT SHALL ANY MEMBER OF THE
COMPUWARE GROUP OR COVISINT GROUP BE LIABLE TO ANY OTHER MEMBER OF THE COMPUWARE
GROUP OR COVISINT GROUP FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED,
HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH PARTY'S
INDEMNIFICATION OBLIGATIONS FOR LIABILITIES AS SET FORTH IN THIS AGREEMENT OR IN
ANY INTERCOMPANY AGREEMENT.
Section 10.03    Cooperation and Exchange of Information.
(a)    Cooperation. Covisint and Compuware shall each cooperate fully (and each
shall cause its respective Affiliates to cooperate fully) with all reasonable
requests from another Party for information and materials not otherwise
available to the requesting Party in connection with the preparation and filing
of Tax Returns, claims for refund, and Audits concerning issues or other matters
covered by this Agreement or in connection with the determination of a liability
for Taxes or a right to a refund of Taxes. Such cooperation shall include:
(i)    the retention until the expiration of the applicable statute of
limitations, and the provision upon request, of copies of all Tax Returns,
books, records (including information regarding earnings and profits, ownership
and Tax basis of property), documentation and other information relating to the
Tax Returns, including accompanying schedules, related work papers, and
documents relating to rulings or other determinations by Taxing Authorities;
(ii)    the execution of any document that may be necessary or reasonably
helpful in connection with any Tax Proceeding, or the filing of a Tax Return or
refund claim by Compuware or a Compuware Affiliate or Covisint or a Covisint
Affiliate, including certification, to the best of a Party’s knowledge, of the
accuracy and completeness of the information it has supplied;
(iii)    the use of the Party’s reasonable best efforts to obtain any
documentation that may be necessary or reasonably helpful in connection with any
of the foregoing. Each Party shall make its employees and facilities available
on a reasonable and mutually convenient basis in connection with the foregoing
matters; and
(iv)    [Intentionally Omitted.]
(b)    Retention of Records. Any Party that is in possession of documentation of
Compuware (or any Compuware Affiliate) or Covisint (or any Covisint Affiliate)
relating to the Covisint Business, including books, records, Tax Returns and all
supporting schedules and information relating thereto (the “Covisint Business
Records”) shall retain such Covisint Business Records for a period of seven
(7) years following the IPO Date. Thereafter, any Party wishing to dispose of
Covisint Business Records in its possession (after the expiration of the
applicable statute of limitations), shall provide written notice to the other
Party describing the documentation proposed to be destroyed or disposed of sixty
(60) business days prior to taking such action. The other Party may arrange to
take delivery of any or all of the documentation described in the notice at its
expense during the succeeding sixty (60) day period.
Section 10.04    Dispute Resolution. In the event that Compuware and Covisint
disagree as to the amount or calculation of any payment to be made under this
Agreement, or the interpretation or application of any provision under this
Agreement, the Parties shall attempt in good faith to resolve such dispute. If
such dispute is not resolved within sixty (60) business days following the
commencement of the dispute, Compuware and Covisint shall jointly retain a
nationally recognized law or accounting firm, which firm is independent of both
Parties (the “Independent Firm”), to resolve the dispute. The Independent Firm
shall act as an arbitrator to resolve all points of disagreement and its
decision shall be final and binding upon all Parties involved. Following the
decision of the Independent Firm, Compuware and Covisint shall each take or
cause to be taken any action necessary to implement the decision of the
Independent Firm. The fees and expenses relating to the Independent Firm shall
be borne equally by Compuware and Covisint, except that if the Independent Firm
determines that the position advanced by either Party is frivolous, has not been
asserted in good faith or for which there is not substantial authority, one
hundred percent (100%) of the fees and expenses of the Independent Firm shall be
borne by such Party. Notwithstanding anything in this Agreement to the contrary,
the dispute resolution provisions set forth in this Section 10.04 shall not be
applicable to any disagreement between the Parties relating to Distribution
Taxes (including pursuant to the Section 336(e) Election) and any such dispute
shall be settled in a court of law or as otherwise agreed to by the Parties.


Section 10.05    Notices. Notices, offers, requests or other communications
required or permitted to be given by either Party pursuant to the terms of this
Agreement shall be given in writing to the respective Parties to the following
addresses:
If to Compuware or any Compuware Affiliate, to the VP of Taxes of Compuware, at:


Compuware Corporation
One Campus Martius
Detroit, Michigan 48226-5099
Attention: Michael Lax


Facsimile: (313) 227-9569
Email: Michael.Lax@compuware.com


If to Covisint or any Covisint Affiliate, to the Chief Financial Officer, at:


Covisint Corporation
One Campus Martius
Detroit, Michigan
Attention: Enrico Digirolamo


Facsimile: (313) 961-5610
Email: enrico.digirolamo@covisint.com

or to such other address or facsimile number as the Party to whom notice is
given may have previously furnished to the other in writing as provided herein.
Any notice involving non-performance, termination, or renewal shall be sent by
hand delivery, recognized overnight courier or, within the United States, may
also be sent via certified mail, return receipt requested. All other notices may
also be sent by facsimile or email, confirmed by first class mail. All notices
shall be deemed to have been given when received, if hand delivered; when
transmitted, if transmitted by facsimile, email or similar electronic
transmission method; one working day after it is sent, if sent by recognized
overnight courier; and three days after it is postmarked, if mailed first class
mail or certified mail, return receipt requested, with postage prepaid.
Section 10.06    Changes in Law.
(a)    Any reference to a provision of the Code or a law of another jurisdiction
shall include a reference to any applicable successor provision or law.
(b)    If, due to any change in applicable law or regulations or their
interpretation by any court of law or other governing body having jurisdiction
subsequent to the date of this Agreement, performance of any provision of this
Agreement or any transaction contemplated thereby shall become impracticable or
impossible, the Parties hereto shall use their commercially reasonable efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.
Section 10.07    Confidentiality and Privileged Matters. Any information
exchanged in connection with this Agreement shall be subject to the terms of
Sections 5.6 and 5.7 of the Master Separation Agreement.
Section 10.08    Successors. This Agreement shall be binding on and inure to the
benefit and detriment of any successor, by merger, acquisition of assets or
otherwise, to any of the Parties hereto, to the same extent as if such successor
had been an original Party.
Section 10.09    Affiliates. Compuware shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Compuware Affiliate, and Covisint shall cause to
be performed, and hereby guarantees the performance of, all actions, agreements
and obligations set forth herein to be performed by any Covisint Affiliate;
provided, however, that, if it is contemplated that an Compuware Affiliate may
cease to be a Compuware Affiliate as a result of a transfer of its stock or
other ownership interests to a third party in exchange for consideration in an
amount approximately equal to the fair market value of the stock or other
ownership interests transferred and such consideration is not distributed
outside of the Compuware Group to the shareholders of Compuware, then
(a) Covisint shall execute a release of such Compuware Affiliate from its
obligations under this Agreement effective as of such transfer; provided that
Compuware shall have confirmed in writing its obligations and the obligations of
its remaining Compuware Affiliates with respect to their own obligations and the
obligations of the departing Compuware Affiliate and that such departing
Compuware Affiliate shall have executed a release of any rights it may have
against Covisint or any Covisint Affiliate by reason of this Agreement, or
(b) Compuware shall acknowledge in writing no later than thirty (30) days prior
to such cessation that it shall bear one hundred percent (100%) of the liability
for the obligations of Compuware and each Compuware Affiliate (including the
departing Compuware Affiliate) under this Agreement.
Section 10.10    [Intentionally Omitted.]
Section 10.11    Entire Agreement. This Agreement contains the entire agreement
among the Parties hereto with respect to the subject matter hereof and
supersedes any prior written or oral or contemporaneous written or oral tax
sharing agreements or understandings between Compuware (or any Compuware
Affiliate) and Covisint (or any Covisint Affiliate) and such prior written or
oral or contemporaneous written or oral tax sharing agreements or understandings
shall have no further force and effect. If, and to the extent, the provisions of
this Agreement conflict with any agreement entered into in connection with the
Distribution or Deconsolidation Event, the provisions of this Agreement shall
prevail.
Section 10.12    Governing Law and Jurisdiction. This Agreement, including the
validity hereof and the rights and obligations of the Parties hereunder, shall
be construed in accordance with and shall be governed by the laws of the State
of Michigan applicable to contracts made and to be performed entirely in such
State (without giving effect to the conflicts of laws provisions thereof).
Section 10.13    Counterparts. This Agreement, including any Schedules hereto
and any other documents referred to herein, may be executed in counterparts,
each of which shall be deemed to be an original but all of which shall
constitute one and the same agreement.
Section 10.14    Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. This Agreement may
be enforced separately by each member of the Compuware Group and each member of
the Covisint Group. Neither Party may assign this Agreement or any rights or
obligations hereunder, without the prior written consent of the other Party, and
any such assignment shall be void; provided, however, either Party may assign
this Agreement to a successor entity formed solely in connection with such
Party's reincorporation in another jurisdiction or into another business form.
Section 10.15    Severability. If any term or other provision of this Agreement
or the Schedules attached hereto is determined by a court, administrative agency
or arbitrator to be invalid, illegal or incapable of being enforced by any rule
of law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest extent possible.
Section 10.16    No Third Party Beneficiaries. This Agreement is solely for the
benefit of Compuware, the Compuware Affiliates, Covisint and the Covisint
Affiliates. This Agreement should not be deemed to confer upon third Parties any
remedy, claim, liability, reimbursement, cause of action or other rights in
excess of those existing without this Agreement.
Section 10.17    Failure or Indulgence not Waiver; Remedies Cumulative. No
failure or delay on the part of either Party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other right. All rights and remedies existing
under this Agreement or the Schedules attached hereto are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
Section 10.18    Authority. Each of the Parties represent to the other Party
that (a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it have been duly authorized by all necessary corporate or
other actions, (c) it has duly and validly executed and delivered this
Agreement, and (d) this Agreement is its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and general equity principles.
Section 10.19    Setoff. All payments to be made by any Party under this
Agreement may be netted against payments due to such Party under this Agreement
or paid through offset of intercompany account(s) as set forth in Section 7.05,
but otherwise shall be made without setoff, counterclaim or withholding, all of
which are hereby expressly waived.
Section 10.20    Other Remedies. Covisint recognizes that any failure by it or
any Covisint Affiliate to comply with its obligations under ARTICLE V would, in
the event of the Distribution, result in Distribution Taxes that would cause
irreparable harm to Compuware, Compuware Affiliates, and their shareholders.
Accordingly, Compuware shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, this being in addition to any other remedy to
which Compuware is entitled at law or in equity.
Section 10.21    Amendment. This Agreement may only be amended by a written
agreement executed by both Parties hereto.
Section 10.22    Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.
Section 10.23    Interpretation. The headings contained in this Agreement, in
any Schedule hereto and in the table of contents to this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized term used in any Schedule
hereto but not otherwise defined therein, shall have the meaning assigned to
such term in this Agreement.
Section 10.24    Incorporation by Reference. All Schedules to this Agreement are
incorporated herein by reference and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Schedule but not
otherwise defined therein shall have the meaning as defined in this Agreement.


[Signature Page to Follow]





2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Second Amended and Restated Tax
Sharing Agreement to be signed by their duly authorized representatives as of
the date first set forth above, but effective as of the date hereof.
COMPUWARE CORPORATION
on behalf of itself and each of the
Compuware Affiliates




By:    __/s/ Daniel S. Follis, Jr. ________
Name:    Daniel S. Follis, Jr.
Title:
Senior Vice President, General Counsel & Secretary





COVISINT CORPORATION
on behalf of itself and each of the
Covisint Affiliates




By:    __/s/ Enrico Digirolamo__________
Name:    Enrico Digirolamo
Title:
Chief Financial Officer


3
IF DOCPROPERTY "CUS_DocIDOperation" SKIP FIRST PAGE= "SKIP FIRST PAGE"
315625554.17